Exhibit 10.1

Execution Version

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF

OCTOBER 31, 2012

AMONG

EPL OIL & GAS, INC.,

AS BORROWER,

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT AND ISSUING BANK,

CAPITAL ONE, NATIONAL ASSOCIATION,

NATIXIS AND REGIONS BANK,

AS CO-SYNDICATION AGENTS,

THE BANK OF NOVA SCOTIA AND

KEYBANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS,

AND

THE LENDERS PARTY HERETO

 

 

 

SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

BMO CAPITAL MARKETS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1   

Section 1.01 Defined Terms

     1   

Section 1.02 Types of Loans and Borrowings

     27   

Section 1.03 Terms Generally; Rules of Construction

     27   

Section 1.04 Accounting Terms and Determinations; GAAP

     27   

ARTICLE II THE CREDITS 28

  

Section 2.01 Commitments

     28   

Section 2.02 Loans and Borrowings

     28   

Section 2.03 Requests for Borrowings

     29   

Section 2.04 Interest Elections

     30   

Section 2.05 Funding of Borrowings

     31   

Section 2.06 Termination, Reduction and Increase of Aggregate Maximum Credit
Amounts

     32   

Section 2.07 Borrowing Base

     34   

Section 2.08 Letters of Credit

     37   

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     42   

Section 3.01 Repayment of Loans

     42   

Section 3.02 Interest

     42   

Section 3.03 Alternate Rate of Interest

     43   

Section 3.04 Prepayments

     43   

Section 3.05 Fees

     45   

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     46   

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     46   

Section 4.02 Presumption of Payment by the Borrower

     47   

Section 4.03 Certain Deductions by the Administrative Agent; Defaulting Lenders

     48   

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

     50   

Section 5.01 Increased Costs

     50   

Section 5.02 Break Funding Payments

     51   

Section 5.03 Taxes

     52   

Section 5.04 Mitigation Obligations; Replacement of Lenders

     54   

Section 5.05 Illegality

     55   

ARTICLE VI CONDITIONS PRECEDENT

     55   

Section 6.01 Effective Date

     55   

Section 6.02 Each Credit Event

     60   

 

i



--------------------------------------------------------------------------------

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     60   

Section 7.01 Organization; Powers

     60   

Section 7.02 Authority; Enforceability

     61   

Section 7.03 Approvals; No Conflicts

     61   

Section 7.04 Financial Condition; No Material Adverse Change

     61   

Section 7.05 Litigation

     62   

Section 7.06 Environmental Matters

     62   

Section 7.07 Compliance with the Laws and Agreements; No Defaults

     64   

Section 7.08 Investment Company Act

     64   

Section 7.09 Taxes

     64   

Section 7.10 ERISA

     64   

Section 7.11 Disclosure; No Material Misstatements

     65   

Section 7.12 Insurance

     65   

Section 7.13 Restriction on Liens

     66   

Section 7.14 Subsidiaries; Foreign Operations

     66   

Section 7.15 Location of Business and Offices

     66   

Section 7.16 Properties; Titles, Etc.

     66   

Section 7.17 Maintenance of Oil and Gas Properties

     67   

Section 7.18 Gas Imbalances, Prepayments

     68   

Section 7.19 Marketing of Production

     68   

Section 7.20 Security Instruments

     68   

Section 7.21 Hedging Agreements

     69   

Section 7.22 Use of Loans and Letters of Credit

     69   

Section 7.23 Solvency

     69   

Section 7.24 Acquisition

     69   

Section 7.25 Foreign Corrupt Practices

     70   

Section 7.26 Anti-Terrorism Laws

     70   

ARTICLE VIII AFFIRMATIVE COVENANTS

     71   

Section 8.01 Financial Statements; Other Information

     71   

Section 8.02 Notices of Material Events

     74   

Section 8.03 Existence; Conduct of Business

     74   

Section 8.04 Payment of Obligations

     75   

Section 8.05 [Reserved]

     75   

Section 8.06 Operation and Maintenance of Properties

     75   

Section 8.07 Insurance

     76   

Section 8.08 Books and Records; Inspection Rights

     76   

Section 8.09 Compliance with Laws

     76   

Section 8.10 Environmental Matters

     76   

Section 8.11 Further Assurances

     77   

Section 8.12 Reserve Reports

     77   

Section 8.13 Title Information

     78   

Section 8.14 Additional Collateral; Additional Guarantors

     79   

Section 8.15 ERISA Compliance

     81   

Section 8.16 Marketing Activities

     81   

Section 8.17 Post-Effective Date Matters

     81   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX NEGATIVE COVENANTS

     82   

Section 9.01 Financial Covenants

     82   

Section 9.02 Indebtedness

     82   

Section 9.03 Liens

     83   

Section 9.04 Restricted Payments; Redemption or Repayment of Senior Notes

     83   

Section 9.05 Investments, Loans and Advances; Permitted Acquisitions

     85   

Section 9.06 Nature of Business; International Operations

     86   

Section 9.07 Limitation on Leases

     86   

Section 9.08 Proceeds of Loans

     86   

Section 9.09 ERISA Compliance

     87   

Section 9.10 Sale or Discount of Receivables

     87   

Section 9.11 Mergers, Etc.

     87   

Section 9.12 Sale of Properties

     88   

Section 9.13 Environmental Matters

     89   

Section 9.14 Transactions with Affiliates

     89   

Section 9.15 Subsidiaries

     89   

Section 9.16 Negative Pledge Agreements; Dividend Restrictions

     89   

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments

     90   

Section 9.18 Hedging Agreements

     90   

Section 9.19 Sale and Leaseback

     92   

Section 9.20 Amendments to Organization Documents, Material Contracts, Fiscal
Year End

     92   

Section 9.21 Anti-Terrorism Law; Anti-Money Laundering

     92   

Section 9.22 Embargoed Person

     93   

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     93   

Section 10.01 Events of Default

     93   

Section 10.02 Remedies

     95   

ARTICLE XI THE ADMINISTRATIVE AGENT

     97   

Section 11.01 Appointment; Powers

     97   

Section 11.02 Duties and Obligations of Administrative Agent

     97   

Section 11.03 Action by Administrative Agent

     97   

Section 11.04 Reliance by Administrative Agent

     98   

Section 11.05 Sub-agents

     99   

Section 11.06 Resignation or Removal of Administrative Agent

     99   

Section 11.07 Agents as Lenders

     99   

Section 11.08 No Reliance

     99   

Section 11.09 Administrative Agent May File Proofs of Claim

     100   

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens

     101   

Section 11.11 The Arranger, the Co-Syndication Agents and the Co-Documentation
Agents

     101   

ARTICLE XII MISCELLANEOUS

     101   

Section 12.01 Notices

     101   

 

iii



--------------------------------------------------------------------------------

Section 12.02 Waivers; Amendments

     102   

Section 12.03 Expenses, Indemnity; Damage Waiver

     103   

Section 12.04 Assignments and Participations

     105   

Section 12.05 Survival; Revival; Reinstatement

     109   

Section 12.06 Counterparts; Integration; Effectiveness

     109   

Section 12.07 Severability

     110   

Section 12.08 Right of Setoff

     110   

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     110   

Section 12.10 Headings

     111   

Section 12.11 Confidentiality

     111   

Section 12.12 Interest Rate Limitation

     112   

Section 12.13 EXCULPATION PROVISIONS

     113   

Section 12.14 Collateral Matters; Hedging Agreements; Treasury Management
Agreements

     113   

Section 12.15 No Third Party Beneficiaries

     114   

Section 12.16 USA Patriot Act Notice

     114   

Section 12.17 Releases

     114   

Section 12.18 No Fiduciary Duty

     114   

Section 12.19 Amendment and Restatement

     115   

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I    List of Maximum Credit Amounts Exhibit A    Form of Note Exhibit B   
Form of Borrowing Request Exhibit C    Form of Interest Election Request
Exhibit D-1    Form of Compliance Certificate (Effective Date) Exhibit D-2   
Form of Compliance Certificate (Ongoing) Exhibit D-3    Form of Hedging
Agreement Certificate Exhibit E-1    Form of Maximum Credit Amount Increase
Certificate Exhibit E-2    Form of Additional Lender Certificate Exhibit F   
Form of Guaranty and Collateral Agreement Exhibit G    Form of Assignment and
Assumption Schedule 1.01(a)    Existing Letters of Credit Schedule 1.01(b)   
Security Instruments Schedule 6.01(n)    Collateral Exceptions Schedule 7.05   
Litigation Schedule 7.06    Environmental Matters Schedule 7.14    Subsidiaries
Schedule 7.18    Gas Imbalances Schedule 7.19    Marketing Contracts Schedule
7.20    Jurisdictions for Security Instrument Filings Schedule 7.21    Hedging
Agreements Schedule 8.17    Post-Effective Date Matters Schedule 9.02   
Existing Indebtedness Schedule 9.03    Existing Liens Schedule 9.05    Existing
Investments

 

v



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 31, 2012, is
among: EPL OIL & GAS, INC. (f/k/a Energy Partners, Ltd.), a corporation duly
formed and existing under the laws of the State of Delaware (the “Borrower”);
each of the Lenders from time to time party hereto; BANK OF MONTREAL (in its
individual capacity, “BMO”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) and as Issuing Bank (as defined below); CAPITAL ONE, NATIONAL
ASSOCIATION, NATIXIS and REGIONS BANK, as co-syndication agents (in such
capacity, together with their successors in such capacity, the “Co-Syndication
Agents”); and THE BANK OF NOVA SCOTIA and KEYBANK NATIONAL ASSOCIATION, as
co-documentation agents (in such capacity, together with their successors in
such capacity, the “Co-Documentation Agents”).

R E C I T A L S

A. The Borrower, BMO, as administrative agent, and the lenders and other agents
party thereto entered into the Credit Agreement, dated as of February 14, 2011,
as amended by the First Amendment to Credit Agreement, dated as of May 7, 2012,
and the Second Amendment to Credit Agreement, dated as of October 18, 2012 (the
“Existing Credit Agreement”) pursuant to which the lenders thereunder provided
certain loans to, and extensions of credit on behalf of, the Borrower.

B. The Borrower has requested that the Lenders and the Administrative Agent
amend and restate the Existing Credit Agreement and that the Lenders provide
certain loans to, and extensions of credit on behalf of, the Borrower.

C. The Lenders and the Administrative Agent have agreed to amend and restate the
Existing Credit Agreement by entering into this Agreement, and the Lenders have
agreed to make such loans and extensions of credit subject to the terms and
conditions of this Agreement.

D. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition of all of the Equity Interests in the
Target.

“Acquisition Agreement” means the Purchase and Sale Agreement, dated as of
September 14, 2012, between Hilcorp and the Borrower.



--------------------------------------------------------------------------------

“Acquisition Documents” means, collectively, (a) the Acquisition Agreement, and
(b) all bills of sale, assignments, agreements, instruments and documents
executed and delivered in connection therewith.

“Additional Lender” has the meaning assigned to such term in Section 2.06(d)(i).

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(d)(ii)(F).

“Additional Senior Notes Due 2018” means the Borrower’s $300,000,000 in
aggregate principal amount of 8.25% Senior Notes due 2018 originally issued on
October 25, 2012 pursuant to the Senior Indenture dated as of such date and any
exchange notes therefor issued pursuant to the Senior Indenture dated
February 14, 2011.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (i) 0% and (ii) the LIBO Rate for
such Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents and the Co-Documentation Agents; and “Agent” means any of the
Administrative Agent, the Co-Syndication Agents or the Co-Documentation Agents,
as the context requires.

“Aggregate Maximum Credit Amounts” means, at any time, the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated pursuant to
Section 2.06. The initial Aggregate Maximum Credit Amount of the Lenders is
$750,000,000.

“Agreement” means this Amended and Restated Credit Agreement, as the same may
from time to time be amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period at approximately 11:00 a.m., London time, on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Anti-Terrorism Law” has the meaning assigned to such term in Section 7.26(a).

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the rate per annum set forth below based upon the Borrowing
Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Percentage

   <25%     ³25% and
<50%     ³50% and
<75%     ³75% and
<90%     ³90%  

ABR Loans

     0.75 %      1.00 %      1.25 %      1.50 %      1.75 % 

Eurodollar Loans

     1.75 %      2.00 %      2.25 %      2.50 %      2.75 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report as required by and within
the time frames set forth in Section 8.12(a), then the “Applicable Margin”, from
the applicable date of such failure until the date the applicable Reserve Report
is delivered, shall be the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I, and as such percentage may be
adjusted from time to time in accordance with the terms hereof.

“Approved Counterparty” means any Lender or any Affiliate of a Lender.

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
and (b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Arranger” means BMO Capital Markets, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“BMO” has the meaning assigned to such term in the introductory paragraph
hereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“BOEM” means the Bureau of Ocean Energy Management and any successor thereto.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e) or Section 8.13(c).

“Borrowing Base Deficiency” means any period during which the total Credit
Exposures exceeds the Borrowing Base then in effect.

“Borrowing Base Hedge Unwind” means any Unwind of a Borrowing Base Hedging
Contract.

“Borrowing Base Hedging Contracts” means all Hedging Contracts (and related
hedge positions) in respect of commodities that were in effect at the time of
the most recent Borrowing Base redetermination.

“Borrowing Base Properties” means Oil and Gas Properties that were evaluated in
the most recently delivered Reserve Report(s).

“Borrowing Base Property Disposition” means the sale or other disposition
(including any Casualty Event) by the Borrower or any Subsidiary of
(a) Borrowing Base Properties or (b) Equity Interests in Subsidiaries that own
Borrowing Base Properties, other than any such sale or disposition made to the
Borrower or any Subsidiary.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $5,000,000.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Equity Investors of
Equity Interests representing more than thirty-five percent (35%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower, or (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated, or (c) any change in control or
similar event shall occur under the terms of any Senior Indenture (or any
supplement thereto) that results in an “event of default” under any Senior
Indenture (or any supplement thereto) or any of the Senior Notes, any of the
Senior Notes becoming due and payable before their maturity or any of the Senior
Notes being subject to a repurchase, retirement or redemption right or option
(whether or not exercised).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property of the Loan Parties which is subject to a Lien
under one or more Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount

 

5



--------------------------------------------------------------------------------

representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) reduced or terminated from time to time
in connection with a reduction or termination of the Aggregate Maximum Credit
Amounts pursuant to Section 2.06(b), (b) increased from time to time in
connection with an increase in the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(c), or (c) modified from time to time pursuant to any assignment by
or to such Lender pursuant to Section 12.04(b). The amount of each Lender’s
Commitment shall at any time be the lesser of (i) such Lender’s Maximum Credit
Amount and (ii) such Lender’s Applicable Percentage of the then effective
Borrowing Base.

“Commitment Fee Rate” means the rate per annum set forth below based upon the
Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Percentage

   <25%     ³25% and
<50%     ³50% and
<75%     ³75% and
<90%     ³90%  

Commitment Fee Rate

     0.375 %      0.375 %      0.50 %      0.50 %      0.50 % 

Each change in the Commitment Fee Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change, provided, however, that if
at any time the Borrower fails to deliver a Reserve Report as required by and
within the time frames set forth in Section 8.12(a), then the “Commitment Fee
Rate”, from the applicable date of such failure until the date the applicable
Reserve Report is delivered, shall be the rate per annum set forth on the grid
when the Borrowing Base Utilization Percentage is at its highest level.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person in which the Borrower or any of its
Consolidated Subsidiaries has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to the Borrower or to any of its
Consolidated Subsidiaries, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP;
(c) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (d) any
extraordinary or non-recurring gains or losses during such period; (e) any gains
or losses attributable to writeups or writedowns of assets; and (f) any non-cash
gains or losses or positive or negative adjustments under Statement of Financial
Accounting Standards No. 133 (and any statements replacing, modifying or
superseding such statement) as the result of

 

6



--------------------------------------------------------------------------------

changes in the fair market value of derivatives; provided further if the
Borrower or any of its Consolidated Subsidiaries shall acquire or dispose of any
material Property (including pursuant to the Acquisition) during such period,
then Consolidated Net Income shall be calculated after giving pro forma effect
to such acquisition or disposition, as if such acquisition or disposition had
occurred on the first day of such period.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 4.03(c)(v), any Lender, as
determined by the Administrative Agent, that has (a) failed to fund any portion
of its Loans or participations in Letters of Credit within three (3) Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent, any Issuing Bank or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement, (c) failed, within
three (3) Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or the exercise of control over such Lender or its parent company, by a
Governmental Authority or an instrumentality thereof;

 

7



--------------------------------------------------------------------------------

provided further that an Undisclosed Administration shall not be deemed to be
any of the events described in clause (e) above. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (e) above shall be conclusive and binding, absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.03(c)(v)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank and each Lender.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part, only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is
ninety-one (91) days after the earlier of (a) the Maturity Date and (b) the date
on which there are no Loans, LC Exposure or other obligations hereunder
outstanding and the termination of the Aggregate Maximum Credit Amounts has
occurred.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDAX” means, for any period, the sum of (a) Consolidated Net Income for such
period plus (b) accretion of asset retirement obligations in accordance with
Statement of Financial Accounting Standards No. 143 (and any statements
replacing, modifying or superseding such statement), Accounting for Asset
Retirement Obligations, and any similar accounting in prior periods plus (c) the
following expenses or charges to the extent deducted from Consolidated Net
Income in such period: interest, income Taxes, depreciation, depletion,
amortization (including amortization of goodwill), expenses associated with the
exploration of Oil and Gas Properties, other noncash charges, and expenses
incurred in connection with the consummation of the Transactions and the
transactions under the Senior Indentures, minus (d) all noncash income added to
Consolidated Net Income.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Embargoed Person” has the meaning assigned to such term in Section 9.22.

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting business, or where any Property of the
Borrower or any Subsidiary is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive

 

8



--------------------------------------------------------------------------------

Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and similar state and local statutes.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“Equity Investors” means Wexford Capital LP, Carlson Capital, L.P. and their
respective Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of Section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established in accordance with GAAP; (b) Liens in connection with workers’
compensation, unemployment insurance or other social security, old age pension
or public liability obligations which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (c) landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and

 

9



--------------------------------------------------------------------------------

natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
provided that no such Lien referred to in this clause (d) materially impairs the
use of the Property covered by such Lien for the purposes for which such
Property is held by the Borrower or any Subsidiary or materially impairs the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business; (h) judgment and attachment Liens not giving rise
to an Event of Default, provided that any appropriate legal proceedings which
may have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no action to enforce such Lien has been commenced;
(i) encumbrances consisting of deed restrictions, zoning restrictions, and other
similar restrictions on the use of Oil and Gas Properties, none of which, in the
aggregate, materially impairs the use of such property by the Borrower or any
Subsidiary in the operation of its business or materially detracts from the
value of such properties, and none of which, in the aggregate, is or shall be
violated in any material respect by existing proposed operations; (j) purported
Liens evidenced by the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases of personal property;
(k) Liens on pipelines or pipeline facilities that arise by operation of law;
provided that no such Lien referred to in this clause (k) secures Indebtedness
or materially impairs the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impairs the value of such Property subject thereto; (l) minor defects
and irregularities of title to any Property so long as such defects and
irregularities, in the aggregate, neither secure Indebtedness nor materially
impair the value of such property or the use of such property for the purposes
of which the property is held; and (m) Liens on cash earnest money deposited
pursuant to the terms of an agreement to acquire assets used in, or Persons
engaged in, the oil and gas business, as permitted by this Agreement; provided,
further that no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) any and all Taxes imposed on or measured by in
whole or in part its revenue, income (however denominated), net assets, capital
or net worth and franchise or similar Taxes imposed on it (in lieu of such
Taxes) by the jurisdiction (or any political subdivision thereof) (i) under the
laws of which such recipient is organized or incorporated, (ii) in which its
principal office is located, (iii) in which it is doing business, or (iv) in the
case of any Lender, in which its applicable lending office is located, (b) any
and all branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower or any
Guarantor is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 5.04(b)), any and
all withholding Taxes that are imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Taxes pursuant to Section 5.03(a) or Section 5.03(c), and (d) any
Taxes (including withholding of Taxes) imposed as a result of such recipient’s
failure or inability to comply with the requirements of FATCA to establish an
exemption from such tax pursuant to FATCA.

“Executive Order” has the meaning assigned to such term in Section 7.26(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Letters of Credit” means, collectively, the Letters of Credit listed
on Schedule 1.01(a).

“FATCA” means Sections 1471 through 1474 of the Code as enacted on the date
hereof (or any amended version that is substantively comparable) and any
regulations thereunder or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

11



--------------------------------------------------------------------------------

“Fee Letter” means that certain letter agreement from the Arranger and the
Administrative Agent (and others) to the Borrower dated October 1, 2012,
concerning certain fees in connection with this Agreement.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Foreign Lender” means any Lender that is not a United States person, within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that (a) is not a Domestic Subsidiary
or (b) is disregarded for United States federal income tax purposes and all of
the assets of which (other than de minimis assets) consist of Equity Interests
in a Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any other Loan Party, any of their Properties, the
Administrative Agent, the Issuing Bank or any Lender.

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.

“Guarantor” means any Domestic Subsidiary that guarantees the Secured
Obligations pursuant to Section 8.14(b).

“Guaranty and Collateral Agreement” means an agreement executed by the Borrower
and the Guarantors in substantially the form of Exhibit F granting Liens on
certain Collateral and unconditionally guarantying on a joint and several basis,
payment of the Secured Obligations, as the same may be amended, modified or
supplemented from time to time.

“Hazardous Material” means any substance regulated as hazardous or toxic or as a
pollutant under any applicable Environmental Law and including: (a) any
chemical, compound, material, product, byproduct, substance or waste defined as
or included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic waste,” “extremely hazardous substance,”
“toxic substance,” “contaminant,” “pollutant,” or words of

 

12



--------------------------------------------------------------------------------

similar meaning or import found in any applicable Environmental Law;
(b) petroleum hydrocarbons, petroleum products, petroleum substances, natural
gas, oil, oil and gas waste, crude oil, and any components, fractions, or
derivatives thereof; and (c) radioactive materials, explosives, asbestos or
asbestos containing materials, polychlorinated biphenyls, or radon.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements (or related hedge positions), after taking into account the effect of
any legally enforceable netting agreement relating to such Hedging Agreements
and any substantially contemporaneous Hedging Agreements entered into, (a) for
purposes of Section 2.07(e)(i), the value (as proposed by the Administrative
Agent in its sole discretion and approved by the Majority Lenders) allocated to
such Hedging Agreements in connection with the then-current Borrowing Base, and
(b) for any other purpose, (i) for any date on or after the date such Hedging
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined in accordance
with GAAP.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Hedging Agreement.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

“Hilcorp” means Hilcorp Energy GOM Holdings, LLC, a Texas limited liability
company.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

13



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means each Subsidiary of the Borrower described on the
Effective Date as an “Immaterial Subsidiary” on Schedule 7.14, so long as such
Subsidiary (a) has assets of less than $500,000, (b) owns no Borrowing Base
Properties and (c) is not a Guarantor.

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, bonds (other than contingent obligations with respect to
surety bonds required in connection with the operation of the Oil and Gas
Properties) and similar instruments; (c) all accounts payable and all accrued
expenses, liabilities or other obligations of such Person to pay the deferred
purchase price of Property or services (other than trade accounts payable, from
time to time incurred in the ordinary course of business, which are not greater
than ninety (90) days past the date of invoice or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP); (d) all principal obligations under Capital
Leases; (e) all obligations under Synthetic Leases; (f) all Indebtedness (as
defined in the other clauses of this definition) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Indebtedness is assumed by such Person; (g) all Indebtedness (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Indebtedness (howsoever such assurance shall be made) to the extent of the
lesser of the amount of such Indebtedness and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Indebtedness of others so as to assure the owner of
such Indebtedness of the payment thereof; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business; (j) obligations to pay for
goods or services even if such goods or services are not actually received or
utilized by such Person; (k) any Indebtedness (as defined in the other clauses
of this definition) of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment; provided
that “Indebtedness” shall not include (i) asset retirement obligations
attributable to a period after the Maturity Date or (ii) customary contingent
payment obligations (including earn- outs) and contingent liabilities in respect
of indemnification obligations and adjustments of purchase price, in each case
in connection with the Acquisition or any Permitted Acquisition, provided that
if any of the contingent payment obligations (including earn-outs) or contingent
liabilities described in this clause (ii) are listed in the Borrower’s
consolidated balance sheet as Indebtedness at any time, such contingent payment
obligations and contingent liabilities shall be included in calculating Total
Indebtedness for the relevant period. The Indebtedness of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

 

14



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Information” has the meaning assigned to such term in Section 12.11.

“Initial Reserve Reports” means, collectively, (a) the report of W.D. Von
Gonten & Co., dated October 10, 2012, with respect to certain Oil and Gas
Properties of the Target and its Subsidiaries as of July 1, 2012, and (b) the
report by or under the supervision of the Vice President – Reserves of the
Borrower, dated October 10, 2012, with respect to certain Oil and Gas Properties
of the Borrower and its Subsidiaries (other than the Target) as of July 1, 2012.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six months (or,
with the consent of each Lender, twelve months) thereafter, as the Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Indebtedness of, purchase or other acquisition of any other
Indebtedness or equity

 

15



--------------------------------------------------------------------------------

participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding (i) any such advance, loan or extension of credit
having a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business and
(ii) deposits with financial institutions available for withdrawal on demand);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit; or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced
or extended to such Person.

“IRS” means the Internal Revenue Service or any successor entity.

“Issuing Bank” means (a) Bank of Montreal and (b) any other Lender agreed to by
the Borrower, the Administrative Agent and such Lender, as applicable, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.08(h). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Commitment” means, at any time, $20,000,000.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I, any Person that shall become a
party hereto pursuant to an Assignment and Assumption, and any Person that shall
become a party hereto as an Additional Lender pursuant to Section 2.06(c), other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations

 

16



--------------------------------------------------------------------------------

comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, deed of trust, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower or any Subsidiary
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Fee Letter and the Security Instruments.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts, and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the sum of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided, that the Maximum Credit Amounts
and the principal amount of the Loans and participation interests in Letters of
Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Lenders.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower, any of its Subsidiaries (other than Immaterial Subsidiaries) or any
Guarantor to perform any of its obligations under any Loan Document to which it
is a party in all material respects, (c) the validity or enforceability of any
Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.

 

17



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary thereof
in respect of any Hedging Agreement at any time shall be the Hedge Termination
Value.

“Maturity Date” means October 31, 2016.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(d) or
(c) modified from time to time pursuant to any assignment by or to such Lender
pursuant to Section 12.04(b).

“Maximum Credit Amount Increase Certificate” has the meaning assigned to such
term in Section 2.06(d)(ii)(E).

“Merger” means the merger to occur substantially contemporaneously with the
Acquisition on the Effective Date of the Target into the Borrower, with the
Borrower being the surviving entity.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real Property and other Property to secure the Secured
Obligations, which shall be in a form reasonably satisfactory to the
Administrative Agent and the Borrower, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the Loan
Documents.

“Mortgaged Property” means any Oil and Gas Property or other Property which is
subject to a Lien under any Mortgage.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“OFAC” has the meaning assigned to such term in Section 7.26(b)(v).

 

18



--------------------------------------------------------------------------------

“Oil and Gas Properties” means: (a) Hydrocarbon Interests; (b) the Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including, without limitation, all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Properties (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Senior Notes Due 2018” means the Borrower’s $210,000,000 in aggregate
principal amount of 8.25% Senior Notes due 2018 originally issued on
February 14, 2011 pursuant to the Senior Indenture dated as of such date.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, similar charges or similar levies arising
from any payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Agreement and any other Loan
Document, including any and all liabilities (including interest and penalties
and other additions to taxes other than any interest, penalties and additions to
tax resulting from the gross negligence or willful misconduct of any Lender or
the Administrative Agent) with respect to the foregoing.

 

19



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Permitted Acquisition” means any acquisition after the Effective Date (whether
by purchase, merger, amalgamation, consolidation or otherwise) by the Borrower
or any Guarantor in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of the Equity
Interests, Property or any combination thereof) of any other Person if each such
acquisition meets all of the following requirements:

(a) no less than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered a written notice and
description of such acquisition to the Administrative Agent and the Lenders,
which notice shall include the proposed closing date of such acquisition;

(b) the Person or business to be acquired shall be in a substantially similar
line of business as the Borrower and Subsidiaries pursuant to Section 9.06;

(c) no Change in Control shall have been effected thereby and the transaction
shall comply with the requirements of Section 9.11, to the extent applicable;

(d) no later than two (2) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered to the Administrative Agent
a compliance certificate in the form of Exhibit D-2 for the most recent fiscal
quarter end preceding such acquisition demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, pro forma compliance (after
giving effect to the acquisition and any Loans made or to be made in connection
therewith, as if such acquisition had occurred on the first day of the
applicable four (4) fiscal quarter period) with each covenant contained in
Section 9.01;

(e) no later than the closing date of such acquisition, the Borrower, to the
extent requested by the Administrative Agent, shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of the
Permitted Acquisition Documents;

(f) no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition;

(g) the contingent payment obligations (including earn-outs) and contingent
liabilities in respect of indemnification obligations and adjustments of
purchase price related to such acquisition, and the amounts thereof, shall be
reasonably acceptable to the Administrative Agent;

(h) the applicable Equity Interests and other Property acquired in connection
with any such Permitted Acquisition shall be made subject to a Lien pursuant to
the Security Instruments to the extent required by Section 8.14; and

(i) the Borrower shall have provided such other documents and other information
as may be reasonably requested by the Administrative Agent or the Majority
Lenders (through the Administrative Agent) in connection with the acquisition.

 

20



--------------------------------------------------------------------------------

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Guarantor, final copies (or substantially final drafts if
not executed at the required time of delivery) of the purchase agreement, sale
agreement, merger agreement or other agreement evidencing such acquisition,
including to the extent available, without limitation, all legal opinions and
each other material document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Subsidiary or an ERISA
Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BMO as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including, without limitation,
cash, securities, accounts, contract rights and Equity Interests or other
ownership interests of any Person), whether now in existence or owned or
hereafter acquired.

“Proposed Acquisition” has the meaning assigned to such term in
Section 9.18(a)(ii).

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction, or improvement of inventory, equipment
or other property in the ordinary course of business.

“Redemption” means, with respect to any Indebtedness, the repurchase,
redemption, prepayment, repayment, or defeasance or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness. “Redeem” has the correlative meaning thereto.

 

21



--------------------------------------------------------------------------------

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” (or “threatened Release”) has the meaning assigned to such terms as
specified in CERCLA, as amended; provided, however, that (a) in the event that
CERCLA is amended so as to broaden the meaning of the term defined thereby, such
broader meaning shall apply subsequent to the effective date of such amendment
and (b) to the extent the laws of the state or other jurisdiction in which any
Property of the Borrower or any Subsidiary is located establish a meaning for
“release” that is broader than that specified in CERCLA, such broader meaning
shall apply.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; or at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the sum of
the Loans and participation interests in such Letters of Credit (without regard
to any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided, that the Maximum Credit Amounts and the principal amount of the Loans
and participation interests in Letters of Credit of the Defaulting Lenders (if
any) shall be excluded from the determination of Required Lenders.

“Reserve Report” means the Initial Reserve Reports and each other report, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth, as of each January 1st or July 1st (or such other date in the event of an
Interim Redetermination), the oil and gas reserves attributable to the Oil and
Gas Properties of the Borrower and its Subsidiaries which the Borrower wishes to
include in the Borrowing Base, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person, or if
such Person does not have any such officer, an individual holding such position
with a Person directly or indirectly managing its business and affairs. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

22



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Hedging Agreement” means any Hedging Agreement of the Borrower or any
Subsidiary (other than any Immaterial Subsidiary) if (a) on the date entering
into such Hedging Agreement (or on the date on which such Hedging Agreement is
novated) a party thereto was a Lender or an Affiliate of a Lender or (b) on the
Effective Date such Hedging Agreement exists and a party thereto is a Lender or
an Affiliate of a Lender on such date.

“Secured Hedging Agreement Counterparty” means each Person that is a Lender or
Affiliate of a Lender (a) at the time such Person enters into a Secured Hedging
Agreement or (b) on the Effective Date and is a party to a Secured Hedging
Agreement on such date.

“Secured Obligations” means any and all amounts owing or to be owing (including
interest accruing at any post-default or Borrowing Base Deficiency rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, any of its Subsidiaries or any Guarantor, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) by the
Borrower, any of its Subsidiaries or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Administrative Agent,
any Issuing Bank or any Lender under any Loan Document; (b) to any Secured
Hedging Agreement Counterparty under any Secured Hedging Agreement, but
excluding any additional transactions or confirmations entered into thereunder
after such Secured Hedging Agreement Counterparty ceases to be a Lender or an
Affiliate of a Lender; (c) to any Secured Treasury Management Counterparty under
a Secured Treasury Management Agreement; and (d) all renewals, restatements,
extensions and/or rearrangements of any of the above.

“Secured Parties” means the Administrative Agent, each Issuing Bank, each
Lender, each Secured Hedging Agreement Counterparty and each Secured Treasury
Management Counterparty.

 

23



--------------------------------------------------------------------------------

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between the Borrower or a Subsidiary (other than an Immaterial Subsidiary) and a
Secured Treasury Management Counterparty.

“Secured Treasury Management Counterparty” means each Lender or Affiliate of a
Lender that enters into a Treasury Management Agreement with the Borrower or a
Subsidiary (other than an Immaterial Subsidiary); provided, that if such Person
at any time ceases to be a Lender or an Affiliate of a Lender, as the case may
be, such Person shall no longer be a Secured Treasury Management Counterparty.

“Security Instruments” means the Guaranty and Collateral Agreement, the
Mortgages, the other agreements, instruments or certificates described or
referred to in Schedule 1.01(b), and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Loan Party (other than Secured Hedging Agreements or participation
or similar agreements between any Lender and any other lender or creditor with
respect to any Secured Obligations pursuant to this Agreement or any Secured
Treasury Management Agreement) in connection with, or as security for the
payment or performance of the Secured Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

“Senior Indentures” means (a) that certain Indenture, dated as of February 14,
2011, among the Borrower, certain Subsidiaries of the Borrower specified therein
and U.S. Bank National Association, as trustee, and (b) that certain Indenture,
dated as of October 25, 2012, among the Borrower, certain Subsidiaries of the
Borrower specified therein and U.S. Bank National Association, as trustee.

“Senior Note Documents” means, collectively, (a) the Senior Notes, (b) the
Senior Indentures and (c) all agreements and documents executed and delivered in
connection therewith.

“Senior Notes” means, collectively, (a) the Original Senior Notes Due 2018,
(b) the Additional Senior Notes Due 2018 and (c) other senior notes issued under
a Senior Indenture.

“Solvent” means, with respect to any Person as of any date, that on such date
(a) the value of the assets of such Person (both at fair value and present fair
saleable value) is greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature, (c) such Person does not intend to, and does not believe it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, and (d) such Person is not engaged in any
business or transaction, and is not about to engage in any business or
transaction, for which such Person’s Property would constitute unreasonably
small capital. In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities shall be computed at the amount that, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

24



--------------------------------------------------------------------------------

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made with respect to the Target in the
Acquisition Agreement as are material to the interests of the Lenders (it being
understood, without limitation, that Section 4.6(i) of the Acquisition Agreement
is material to the interests of the Lenders), but only to the extent that the
Borrower has the right to terminate its obligations (or to refuse to consummate
the Acquisition) under the Acquisition Agreement as a result of a breach of such
representations and warranties in the Acquisition Agreement.

“Specified Representations” means the representations and warranties set forth
in Sections 7.01, 7.02, 7.03, 7.08, 7.20, 7.22, 7.23, 7.25 and 7.26.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by another Person or one or more of its
Subsidiaries or by such other Person and one or more of its Subsidiaries and
(b) any partnership of which such other Person or any of its Subsidiaries is a
general partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of the Borrower.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Target” means Hilcorp Energy GOM, LLC, a Texas limited liability company.

“Taxes” means any and all present or future taxes, levies, imposts, similar
duties, deductions, withholdings or charges of a similar nature imposed by any
Governmental Authority, including any and all liabilities (including interest
and penalties and other additions to taxes) with respect to the foregoing.

 

25



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (a) the Maturity Date and (b) the date
of termination of the Aggregate Maximum Credit Amounts.

“Total Indebtedness” means, at any date, all Indebtedness of the Borrower and
the Consolidated Subsidiaries on a consolidated basis; provided that for
purposes of determining Total Indebtedness, all Indebtedness that is listed on
the Borrower’s consolidated balance sheet shall be deemed to equal the higher of
(a) the stated balance sheet amount of such Indebtedness as of such date and
(b) the par value or stated face amount of such Indebtedness.

“Transactions” means, with respect to the Borrower and the Guarantors, as
applicable, the execution, delivery and performance of this Agreement, each
other Loan Document and each Acquisition Document, the issuance of the
Additional Senior Notes Due 2018, the Acquisition, the Merger, the borrowing of
Loans, the use of the proceeds of the Loans and the Additional Senior Notes Due
2018, the issuance of Letters of Credit hereunder, the guaranteeing of the
Secured Obligations and the other obligations under the Guaranty and Collateral
Agreement, and the grant of Liens on Collateral pursuant to the Security
Instruments.

“Treasury Management Agreement” means any agreements regarding bank services
provided to Borrower or any Subsidiary (other than an Immaterial Subsidiary) for
commercial credit cards, stored value cards and treasury management services,
including, without limitation, deposit accounts, auto-borrow, zero balance
accounts, returned check concentration, lockbox, controlled disbursements,
automated clearinghouse transactions, return items, overdrafts, interstate
depository network services and reporting and trade finance services.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under the Dutch Financial Supervision Act 2007 (as amended from time to time and
including any successor legislation), if such Governmental Requirement requires
that such appointment is not to be publicly disclosed.

“Unwind” means to unwind, sell, terminate, restructure, modify, or otherwise
affect or restructure (including to unwind or other terminate a Hedging
Agreement and promptly replace it with another) any Hedging Agreement or related
hedge position prior to the maturity thereof.

“USA Patriot Act” has the meaning assigned to such term in Section 12.16.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

26



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Withholding Certificate” has the meaning assigned to such term in Section
5.03(e).

Section 1.02 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.03 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) unless otherwise specified, any reference herein to Articles, Sections,
Annexes, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision.

Section 1.04 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
set forth in Section 9.01 is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

27



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Credit Exposure exceeding such Lender’s Commitment or (b) the total Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of seven
(7) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. The Loans made by each Lender, if requested by such Lender, shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, or (iii) any Lender that
becomes a party hereto in connection with an increase in the Aggregate Maximum
Credit Amounts pursuant to Section 2.06(d), as of the effective date of such
increase, in each case, payable to such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), if requested by such Lender, the Borrower shall deliver or cause to
be delivered on the effective date of such increase or decrease, a new Note
payable to

 

28



--------------------------------------------------------------------------------

such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed. The
replaced Note shall be deemed cancelled upon delivery from the Borrower to the
Lender of such new Note. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be endorsed by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender. Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

Section 2.03 Requests for Borrowings To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing, or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that no
such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e).
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery, facsimile or e-mail to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit B and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the current total Credit
Exposures (without regard to the requested Borrowing) and the pro forma total
Credit Exposures (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Credit Exposures to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base).

 

29



--------------------------------------------------------------------------------

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

30



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower, as designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

31



--------------------------------------------------------------------------------

Section 2.06 Termination, Reduction and Increase of Aggregate Maximum Credit
Amounts.

(a) Scheduled Termination of Aggregate Maximum Credit Amounts. Unless previously
terminated, the Aggregate Maximum Credit Amounts and the Borrowing Base shall
terminate on the Maturity Date. If at any time the Aggregate Maximum Credit
Amounts or the Borrowing Base is terminated or reduced to zero (whether on or
prior to the Maturity Date), then the Commitments shall terminate on the
effective date of such termination or reduction.

(b) Optional Termination and Reduction of Aggregate Maximum Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Credit Exposures would exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Credit Amounts delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(c) Terminations and Reductions of Aggregate Maximum Credit Amounts. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated except pursuant to Section 2.06(d). Each
reduction of the Aggregate Maximum Credit Amounts shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.

(d) Optional Increase in Aggregate Maximum Credit Amounts.

(i) Subject to the conditions set forth in Section 2.06(d)(ii), the Borrower may
increase the Aggregate Maximum Credit Amounts then in effect with the prior
written consent of the Administrative Agent by increasing the Maximum Credit
Amount of a Lender or by causing a Person that at such time is not a Lender to
become a Lender (an “Additional Lender”).

(ii) Any increase in the Aggregate Maximum Credit Amounts shall be subject to
the following additional conditions:

 

32



--------------------------------------------------------------------------------

(A) such increase shall not be less than $5,000,000 unless the Administrative
Agent otherwise consents; provided, that there shall be no more than five
(5) such increases pursuant to this Section 2.06(d) and all such increases shall
not exceed $250,000,000 in the aggregate;

(B) no Default shall have occurred and be continuing at the effective date of
such increase;

(C) the Borrower shall have paid all compensation required by Section 5.02 (if
any);

(D) no Lender’s Maximum Credit Amount may be increased without the consent of
such Lender;

(E) if the Borrower elects to increase the Aggregate Maximum Credit Amounts by
increasing the Maximum Credit Amount of an existing Lender, the Borrower and
such Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit E-1 (a “Maximum Credit Amount Increase
Certificate”), and if requested by such Lender, the Borrower shall deliver a new
Note payable to such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase, and otherwise duly completed;

(F) if the Borrower elects to increase the Aggregate Maximum Credit Amounts by
causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit E-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and if requested by such
Additional Lender, the Borrower shall deliver a Note payable to such Additional
Lender in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed; and

(G) the Borrower and its Subsidiaries shall have delivered to the Administrative
Agent such legal opinions, resolutions, amendments to Security Instruments and
other documents as the Administrative Agent may reasonably request.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(d)(iv), from and after the effective date specified in the Maximum
Credit Amount Increase Certificate or the Additional Lender Certificate: (A) the
amount of the Aggregate Maximum Credit Amounts shall be increased as set forth
therein, and (B) in the case of an Additional Lender Certificate, any Additional
Lender party thereto shall be a party to this Agreement and the other Loan
Documents and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents. In addition, the Lender or the Additional Lender,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further

 

33



--------------------------------------------------------------------------------

action to effectuate such sale) such that each Lender (including any Additional
Lender, if applicable) shall hold its Applicable Percentage of the outstanding
Loans (and participation interests) after giving effect to the increase in the
Aggregate Maximum Credit Amounts.

(iv) Upon its receipt of a duly completed Maximum Credit Amount Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in
Section 2.06(d)(ii)(F), the Administrative Questionnaire referred to in
Section 2.06(d)(ii), if applicable, the written consent of the Administrative
Agent to such increase required by Section 2.06(d)(i), and all other documents
and payments required by this Section 2.06(d), the Administrative Agent shall
accept such Maximum Credit Amount Increase Certificate or Additional Lender
Certificate and record the information contained therein in the Register
required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv). No increase in the Aggregate Maximum Credit Amounts shall
be effective for purposes of this Agreement unless and until it has been
recorded in the Register as provided in this Section 2.06(d)(iv).

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $425,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.07(e) or Section 8.13(c).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders on May 1st and November 1st of each
year, commencing May 1, 2013. In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Required Lenders, by notifying the Borrower thereof, one time each
between Scheduled Redeterminations, each elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.07.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Majority Lenders (the

 

34



--------------------------------------------------------------------------------

Reserve Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in its
sole discretion, propose a new Borrowing Base (such amount, the “Proposed
Borrowing Base”), based upon such information and such other information
(including, without limitation, the status of title information with respect to
the Oil and Gas Properties as described in the Engineering Reports and the
existence of any other Indebtedness) as the Administrative Agent deems
appropriate in its sole discretion, but consistent with its normal oil and gas
lending criteria as it exists at the particular time. In no event shall the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (a) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before April 15th and October 15th of such year following the date of
delivery or (b) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or are deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to a

 

35



--------------------------------------------------------------------------------

number of Lenders sufficient to constitute the Required Lenders for purposes of
this Section 2.07 and, so long as such amount does not increase the Borrowing
Base then in effect, such amount shall become the new Borrowing Base, effective
on the date specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on May 1st or November 1st, as applicable, following such notice, or (B) if
the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e) or Section 8.13(c),
whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Sales of Oil and Gas Properties, Unwind of
Hedging Agreements and Issuances of Senior Notes. In addition to Scheduled
Redeterminations and Interim Redeterminations, the Borrowing Base shall be
reduced:

(i) within one (1) Business Day of (i) any Borrowing Base Property Disposition
or (ii) any Borrowing Base Hedge Unwind, in each case, by an amount equal to
(x) the Borrowing Base value of the Oil and Gas Properties that are subject to
such Borrowing Base Property Disposition (which shall be the value proposed by
the Administrative Agent in its sole discretion and approved by the Majority
Lenders as being allocated to such Oil and Gas Properties in the then-current
Borrowing Base) or (y) the Hedge Termination Value of the Borrowing Base
Contracts that are subject to such Borrowing Base Hedge Unwind, as applicable;
provided, however, so long as no Borrowing Base Deficiency exists immediately
prior to such Borrowing Base Property Disposition or Borrowing Base Hedge
Unwind, as applicable, such reduction in the Borrowing Base shall not occur
unless and until the sum of the aggregate Borrowing Base value of all Oil and
Gas Properties subject to Borrowing Base Property Dispositions and the aggregate
Hedge Termination Value of the Borrowing Base Contracts that are

 

36



--------------------------------------------------------------------------------

subject to such Borrowing Base Hedge Unwinds since the most recent Borrowing
Base determination (the “Aggregate Disposition Value”) equals or exceeds five
percent (5%) of the total amount of the Borrowing Base in effect at the most
recent determination, and

(ii) to the extent that an issuance after the Effective Date of Indebtedness
pursuant to Section 9.02(g) shall cause the aggregate amount of all Indebtedness
outstanding under Section 9.02(g) to exceed $510,000,000, immediately by an
amount equal to $0.25 per $1 of the aggregate amount of such excess;

Section 2.08 Letters of Credit

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control. From and after the Effective Date, the Existing Letters of Credit shall
be deemed to be Letters of Credit issued pursuant to this Section 2.08.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand delivery or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
an Issuing Bank and the Administrative Agent (not less than three (3) Business
Days in advance of the requested date of issuance, amendment, renewal or
extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base, whether a
Borrowing Base Deficiency exists at such time, the current total Credit

 

37



--------------------------------------------------------------------------------

Exposures (without regard to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit) and the pro
forma total Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Credit Exposures
shall not exceed the total Commitments (i.e. the lesser of the Aggregate Maximum
Credit Amounts and the then effective Borrowing Base).

If requested by an Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one (1) year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date. If the Borrower so requests
in any applicable notice given pursuant to Section 2.08(b) and an Issuing Bank
agrees to do so, such Issuing Bank may issue a Letter of Credit that has
automatic renewal provisions; provided, however, that any Letter of Credit that
has automatic renewal provisions must permit such Issuing Bank to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
by the Borrower and such Issuing Bank at the time such Letter of Credit is
issued. Once any such Letter of Credit that has automatic renewal provisions has
been issued, the Lenders shall be deemed to have authorized (but may not
require) such Issuing Bank to permit the renewal of such Letter of Credit at any
time to an expiry date not later than thirty (30) Business Days prior to the
Maturity Date; provided, however, that such Issuing Bank shall not permit any
such renewal if (i) such Issuing Bank has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (ii) it has received notice (which may be by telephone or
in writing) on or before the day that is two (2) Business Days before the date
that such Issuing Bank is permitted to send a notice of non-renewal from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 6.02 is not then satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and

 

38



--------------------------------------------------------------------------------

shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default, the existence of a Borrowing Base Deficiency or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that if such LC
Disbursement is not less than $500,000, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.04(a) with respect to Loans made by such Lender
(and Section 2.04(a) shall apply, mutatis mutandis, to the payment obligations
of the Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this Section 2.08(e) to reimburse such Issuing Bank, then
to such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this Section 2.08(e) to reimburse any Issuing Bank
for any LC Disbursement (other than the funding of ABR Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to

 

39



--------------------------------------------------------------------------------

any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the replaced Issuing Bank.
At the time any such replacement shall

 

40



--------------------------------------------------------------------------------

become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 3.05(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Subsidiary described in Section 10.01(g) or
Section 10.01(h). The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Banks and the Lenders, an exclusive first priority
and continuing perfected security interest in and Lien on such account and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of its Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Banks, the Administrative Agent, the Lenders or
any other Person for any reason whatsoever. Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and the
Guarantor’s obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC

 

41



--------------------------------------------------------------------------------

Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due, whether at stated maturity, upon acceleration or otherwise, and
including any payments in respect of a Borrowing Base Deficiency when due in
accordance with Section 3.04(c), then (i) in the case of an Event of Default or
the failure to make payments in respect of a Borrowing Base Deficiency when due
in accordance with Section 3.04(c), all Loans outstanding shall bear interest,
after as well as before judgment, at a rate per annum equal to the rate then
applicable to such Loans plus an additional two percent (2%), but in no event to
exceed the Highest Lawful Rate, and (ii) in the case of any other overdue
amount, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to ABR Loans as provided in Section 3.02(a), but in no event to exceed the
Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided, that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

42



--------------------------------------------------------------------------------

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing or at an alternate rate of interest
determined by the Majority Lenders as their cost of funds.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile or other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one (1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion

 

43



--------------------------------------------------------------------------------

thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Aggregate Maximum
Credit Amounts as contemplated by Section 2.06(b), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.06(b). Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Credit Exposures
exceeds the total Commitments, then the Borrower shall (A) prepay the Borrowings
on the date of such termination or reduction in an aggregate principal amount
equal to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j).

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(e)) or
Section 8.13(c), if the total Credit Exposures exceeds the redetermined or
adjusted Borrowing Base, then the Borrower shall prepay the Borrowings in an
aggregate principal amount equal to such excess, and if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j). The Borrower shall be
obligated to (A) make half of such prepayment and/or deposit of cash collateral
within forty-five (45) days and (B) make the other half of such prepayment
and/or deposit of cash collateral within ninety (90) days, in each case,
following its receipt of the New Borrowing Base Notice in accordance with
Section 2.07(d) or the date the adjustment occurs ; provided that all payments
required to be made pursuant to this Section 3.04(c)(ii) must be made on or
prior to the Termination Date.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e), if
the total Credit Exposures exceeds the Borrowing Base as adjusted, then the
Borrower shall (A) prepay the Borrowings in an aggregate principal amount equal
to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral within one (1) Business
Day of the date of the later of (1) such adjustment and (2) the date it receives
cash proceeds or other consideration as a result of such disposition; provided
that all payments required to be made pursuant to this Section 3.04(c)(iii) must
be made on or prior to the Termination Date.

 

44



--------------------------------------------------------------------------------

(iv) If the Purchase Price (as defined in the Acquisition Agreement) is adjusted
downward or any portion thereof is refunded to the Borrower or any of its
Affiliates under the Acquisition Agreement after the Effective Date, then the
Borrower shall (A) prepay the Borrowings in an aggregate principal amount equal
to such adjustment or refund and (B) if any excess remains after prepaying all
of the Borrowings as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral within one (1) Business
Day of the date it receives cash proceeds or other consideration as a result
thereof; provided that all payments required to be made pursuant to this
Section 3.04(c)(iv) must be made on or prior to the Termination Date.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the date
of this Agreement to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC

 

45



--------------------------------------------------------------------------------

Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Maximum Credit
Amount terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank, for its own account, a fronting fee, which
shall accrue at the rate of 0.25% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Aggregate Maximum
Credit Amounts and the date on which there ceases to be any LC Exposure,
provided that in no event shall such fee be less than $500 during any quarter,
and (iii) to each Issuing Bank, for its own account, its standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Accrued participation fees and fronting
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof; provided that all such fees accruing after
the Termination Date shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this Section 3.05(b) shall be payable within ten
(10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at Three Times Square, 27th Floor, New York,
New York 10036, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

 

46



--------------------------------------------------------------------------------

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

47



--------------------------------------------------------------------------------

Section 4.03 Certain Deductions by the Administrative Agent; Defaulting Lenders.

(a) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e) or Section 4.02 then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

(b) Payments to Defaulting Lenders. If a Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set off shall have received a payment
in respect of such Lender’s Credit Exposure and fails to purchase participations
in the Loans and LC Disbursements pursuant to Section 4.01(c), which results in
such Lender’s Credit Exposure being less than its Applicable Percentage of the
aggregate Credit Exposure, then no payment will be made to such Defaulting
Lender until all amounts due and owing to the Lenders have been equalized in
accordance with each Lender’s respective pro rata share of the Secured
Obligations. Further, if at any time prior to the acceleration or maturity of
the Loans, the Administrative Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of an LC Disbursement while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Applicable Percentage of all Loans then outstanding. After
acceleration or maturity of the Loans, subject to the first sentence of this
Section 4.03(b), all principal will be paid ratably as provided in
Section 10.02(c).

(c) Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05(a);

(ii) the Maximum Credit Amount and the outstanding amount of the Loans and
participation interests in Letters of Credit of such Defaulting Lender shall not
be included in determining whether all Lenders, the Required Lenders or the
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.02), provided, that
any waiver, amendment or modification (A) that would increase the Maximum Credit
Amount or Commitment of such Defaulting Lender or (B) requiring the consent of
all Lenders or each adversely affected Lender, in each case which affects such
Defaulting Lender differently than all other Lenders or all other adversely
affected Lenders, as the case may be, shall require the consent of such
Defaulting Lender; provided further, that any redetermination or affirmation of
the Borrowing Base shall occur without the participation of a Defaulting Lender,
but such Defaulting Lender’s Maximum Credit Amount and Commitment may not be
increased without the consent of such Defaulting Lender;

(iii) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

 

48



--------------------------------------------------------------------------------

(A) all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation, the Defaulting Lender’s
Maximum Credit Amount shall be disregarded in determining the Non-Defaulting
Lenders’ Applicable Percentages) but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s LC
Exposure does not exceed the total of all Non-Defaulting Lenders’ Maximum Credit
Amounts, (y) the conditions set forth in Section 6.02 are satisfied at such
time, and (z) the sum of each Non-Defaulting Lender’s Credit Exposure plus its
reallocated share of such Defaulting Lender’s LC Exposure does not exceed such
Non-Defaulting Lender’s Maximum Credit Amount;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in
Section 2.08(j) for so long as such LC Exposure is outstanding and the relevant
Defaulting Lender remains a Defaulting Lender;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 4.03(c)(iii), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(D) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 4.03(c)(iii), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Maximum Credit Amounts;

(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.03(c)(iii), then, without prejudice to
any rights or remedies of any Issuing Bank or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) under Section 3.05(a) and letter of credit
fees payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;

(iv) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.03(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 4.03(c)(iii)(A) (and
any Defaulting Lender shall not participate therein).

 

49



--------------------------------------------------------------------------------

(v) In the event that the Administrative Agent, the Borrower and the Issuing
Banks each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Defaulting Lender to be a Defaulting Lender, then the LC
Exposure of the Non-Defaulting Lenders shall be readjusted to reflect the
inclusion of such Defaulting Lender’s Commitment and on such date such
Defaulting Lender shall purchase at par such of the Loans of the other Lenders
as the Administrative Agent shall determine may be necessary in order for such
Defaulting Lender to hold such Loans in accordance with its Commitment.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, liquidity requirement,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise) (other
than any such increase or reduction attributable to Taxes, which are governed
solely and exclusively by Section 5.03), then the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

50



--------------------------------------------------------------------------------

(c) Certificates. A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than 365 days prior to
the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of any Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 365-day period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert into, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor shall be
required to deduct or withhold any

 

51



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 5.03(a)), the Administrative Agent, Lender,
Issuing Bank or other recipient (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the Borrower or such Guarantor shall make such deductions or withholdings
and (iii) the Borrower or such Guarantor shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03(c)) and any and all reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate of the Administrative Agent, a Lender or an Issuing Bank as to the
amount of such payment or liability under this Section 5.03(c) shall be
delivered to the Borrower and shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Withholding Certificates. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments under
this Agreement or any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), or to such Persons as the Borrower may
designate, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. Without limiting the generality of the
foregoing, to the extent permitted by applicable law, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent, or to such Persons as they
may designate, on or prior to the Effective Date (or, in the case of any Foreign
Lender that is an assignee of a Lender, on the date such assignee becomes a
party to this Agreement), two accurate and complete original signed copies of
IRS Form W-BEN, W-8ECI, W-8IMY or W-8EXP, as appropriate (or any successor or
other applicable form prescribed by the IRS), and any other appropriate forms
and certificates certifying to such Foreign Lender’s entitlement to a complete
exemption from, or a reduced rate in, United States withholding Tax on payments
to be made under any Loan Document. If a Foreign Lender is claiming a complete
exemption from withholding Tax on interest pursuant to

 

52



--------------------------------------------------------------------------------

Section 871(h) or 881(c) of the Code, such Foreign Lender shall deliver to the
Borrower and the Administrative Agent, or to such Persons as they may designate,
on the date specified in the previous sentence (along with two accurate and
complete original signed copies of IRS Form W-8BEN, or any successor form
thereto, and any other appropriate forms and certificates), a certificate in
form and substance reasonably satisfactory to the Borrower stating that (1) the
Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the Code
or the obligation of each of the Loan Parties hereunder is not, with respect to
such Foreign Lender, a loan agreement entered into in the ordinary course of its
trade or business, within the meaning of that Section, (2) the Foreign Lender is
not a 10% shareholder of any Loan Party within the meaning of Section 871(h)(3)
or 881(c)(3)(B) of the Code, and (3) the Foreign Lender is not a controlled
foreign corporation that is related to any Loan Party within the meaning of
Section 881(c)(3)(C) of the Code (any such certificate, a “Withholding
Certificate”). In addition, each Foreign Lender agrees that from time to time
after the Effective Date (or, in the case of any Foreign Lender that is an
assignee of a Lender, after the date such assignee becomes a party to this
Agreement), when a form or certificate delivered by such Foreign Lender
hereunder is invalid, obsolete or inaccurate in any respect, such Foreign Lender
shall promptly deliver to the Borrower and the Administrative Agent, or to such
Persons as they may designate, two new accurate and complete original signed
copies of IRS Form W-8BEN, W-8ECI, W-8IMY or W-8EXP, as appropriate (or any
successor or other applicable form prescribed by the IRS), and any other
appropriate forms and certificates and, if applicable, a new Withholding
Certificate, to confirm or establish the entitlement of such Foreign Lender to
an exemption from, or reduction in, United States withholding Tax on payments to
be made under any Loan Document.

In addition, any Lender (other than a Lender whose name includes “Incorporated,”
“Inc.,” “Corporation,” “Corp.”, “P.C.”, “N.A.”, “National Association,”
“Insurance Company” or “Assurance Company”) shall, if and when requested by the
Borrower or the Administrative Agent, deliver such documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine that
such Lender is not subject to United States backup withholding Tax or
information reporting requirements. To the extent that such documentation is
invalid, obsolete or inaccurate in any respect at any time, such Lender shall
promptly deliver to the Borrower and the Administrative Agent, or to such
Persons as they may designate, revised documentation necessary to confirm or
establish the entitlement of such Lender to an exemption from United States
backup withholding Tax.

(f) FATCA. If any payment made hereunder or under any other Loan Document would
be subject to United States federal withholding Tax imposed pursuant to FATCA if
the recipient of such payment fails to comply with applicable reporting and
other requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such recipient shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law or as reasonably requested by the Borrower or the Administrative
Agent, (i) two accurate, complete and signed certifications and other
documentation prescribed by applicable law and reasonably satisfactory to the
Borrower and the Administrative Agent that establish that such payment is exempt
from United States federal withholding Tax imposed pursuant to FATCA or to
determine the amount to deduct and withhold from such payment and (ii) any other
documentation reasonably requested by the Borrower or the Administrative Agent
sufficient for the applicable Withholding Agents to comply with their
obligations under FATCA and to determine that such recipient has complied with
such applicable reporting and other requirements of FATCA or to determine the
amount to deduct and withhold from such payment.

 

53



--------------------------------------------------------------------------------

(g) Tax Refunds and Credits. If the Administrative Agent or a Lender or an
Issuing Bank determines, in its reasonable discretion, that it has received a
refund or credit of any Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 5.03, it shall pay over the amount of such refund or
credit to the applicable Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by the applicable Loan Party under
this Section 5.03 with respect to the Taxes giving rise to such refund or
credit), net of all out-of-pocket expenses of the Administrative Agent or such
Lender or such Issuing Bank and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund or credit);
provided, that the applicable Loan Party, upon the request of the Administrative
Agent or such Lender or such Issuing Bank, agrees to repay the amount paid over
to the applicable Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender or such Issuing Bank in the event the Administrative Agent or such
Lender or such Issuing Bank is required to repay such refund or credit to such
Governmental Authority. This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(h) Applicable Law. For purposes of this Section 5.03, the term “applicable law”
includes FATCA.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if any Loan Party is required to indemnify any Lender or
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) any Loan Party is required to indemnify any Lender or pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, (iii) any Lender becomes a Defaulting
Lender, (iv) any Lender declines to make a Eurodollar Loan under Section 5.05,
(v) any Lender fails to approve or consent to a requested amendment, waiver or
other action (including increasing the Borrowing Base) that requires the consent
of all Lenders or all Lenders affected thereby when the Required Lenders have
provided their approval or consent to such amendment, waiver or other action, or
(vi) any Lender fails to

 

54



--------------------------------------------------------------------------------

approve or consent to a requested amendment, waiver or other action (including
maintaining the Borrowing Base) that requires the consent of the Required
Lenders when the Majority Lenders have provided their approval or consent to
such amendment, waiver or other action, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04(b)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if such other
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in or the elimination of such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the Business Day on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all commitment, facility and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
estimated costs and expenses for recordation of certain Security Instruments and
the fees and expenses of Latham & Watkins LLP, counsel to the Administrative
Agent pursuant to Section 12.03(a)).

 

55



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party setting forth (i) resolutions of its board of
directors, general partner or member(s) with respect to the authorization of
such Loan Party to execute and deliver the Loan Documents to which it is a party
and to enter into the Transactions contemplated in those documents, (ii) the
individuals (A) who are authorized to sign the Loan Documents to which such Loan
Party is a party and (B) who will, until replaced by another individual or
individuals duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the Transactions contemplated hereby,
(iii) specimen signatures of such authorized individuals, and (iv) the
Organization Documents of such Loan Party, certified as being true and complete.
The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from such
Loan Party to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
state agencies with respect to the existence, qualification and good standing of
each Loan Party from each jurisdiction in which such Loan Party is formed or
authorized or qualified to do business.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender that has requested a Note in a principal amount equal to its Maximum
Credit Amount dated as of the date hereof.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments. In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall:

(i) be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens) on at least 80% of the total
value of the Oil and Gas Properties evaluated in the Initial Reserve Reports;
and

(ii) have received certificates, together with undated, blank stock powers for
each such certificate, representing to the extent certificated (A) all of the
issued and outstanding Equity Interests of each Domestic Subsidiary (other than
the Immaterial Subsidiaries) of any Loan Party and (B) 66 2/3% of the issued and
outstanding Equity Interests of each Foreign Subsidiary (other than the
Immaterial Subsidiaries) of any Loan Party.

 

56



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received an opinion of (i) Sidley Austin
LLP, counsel to the Borrower, and (ii) Slattery, Marino and Roberts, Louisiana
counsel to the Borrower.

(h) The Administrative Agent shall have received certificates of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 8.07.

(i) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require reasonably satisfactory to the
Administrative Agent setting forth the status of title to at least 80% of the
total value of the Oil and Gas Properties evaluated in the Initial Reserve
Reports.

(j) The Administrative Agent shall have received a compliance certificate
substantially in the form of Exhibit D-1, duly and properly executed by a
Financial Officer of the Borrower and delivered on behalf of the Borrower and
dated as of the Effective Date, certifying, among other things, that:

(i) the Borrower is in pro forma compliance with the financial covenants set
forth in Section 9.01 as of the Effective Date after giving effect to the
Acquisition and the initial funding of Loans on the Effective Date; provided
that EBITDAX for the four (4) quarter period ending on the last day of the most
recent fiscal quarter for which financial statements are available will be used
for such calculations;

(ii) the Borrower has received all consents and approvals required by
Section 7.03;

(iii) after giving effect to the Transactions on the Effective Date, (i) each
Loan Party on a stand-alone basis, and (ii) the Borrower and its Subsidiaries
taken as a whole, are Solvent.

(k) The Administrative Agent shall have received (i) a pro forma consolidated
balance sheet and related pro forma income statement for the Borrower as of and
for the twelve-month period ending on the last day of June 30, 2012, giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or as of the beginning of such period (in
the case of such income statement), in a form reasonably acceptable to the
Administrative Agent, (ii) the financial statements referred to in
Section 7.04(a), (iii) the Borrower’s consolidated balance sheet and statements
of income, stockholders equity and cash flows as of the end of and for the
fiscal quarters and the portion of the fiscal year ended March 31, 2012 and
June 30, 2012, and (iv) the Target’s balance sheet and statements of income,
members’ equity and cash flows (A) as of and for the fiscal years ended
December 31, 2009, December 31, 2010 and December 31, 2011, and (B) as of the
end of and for the fiscal quarters and the portion of the fiscal year ended
March 31, 2012, and June 30, 2012.

(l) The Administrative Agent shall have received the Initial Reserve Reports,
accompanied by a certificate covering the matters described in Section 8.12(c).

 

57



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries from each jurisdiction reasonably requested by the
Administrative Agent; other than those prior Liens being assigned or released on
or prior to the Effective Date or Liens permitted by Section 9.03.

(n) Except as set forth on Schedule 6.01(n), all Property in which the
Administrative Agent shall, at such time, be entitled to have a Lien pursuant to
this Agreement or any other Security Instrument shall have been physically
delivered to the possession of the Administrative Agent or any bailee accepted
by the Administrative Agent to the extent that such possession is necessary for
the purpose of perfecting the Administrative Agent’s Lien in such Collateral.

(o) Each document (including any Uniform Commercial Code financing statement)
required by this Agreement or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than, with respect to priority, Liens permitted on
Collateral pursuant to Section 9.03), shall be in proper form for filing,
registration or recordation.

(p) The Administrative Agent shall have received appropriate termination
statements, mortgage releases and such other documentation as shall be necessary
to terminate, release or assign to the Administrative Agent all Liens
encumbering the Properties of the Borrower, the Subsidiaries and the Target,
other than Liens permitted by Section 9.03, in each case, in proper form for
filing, registration or recordation in the appropriate jurisdictions.

(q) The Administrative Agent (i) shall be reasonably satisfied that, after
giving effect to the Transactions, the Borrower and its Subsidiaries have no
preferred equity or third party Indebtedness for borrowed money, other than the
Original Senior Notes Due 2018, Indebtedness under this Agreement, and the
Indebtedness described in clause (r) below, and (ii) shall have received
appropriate releases or other documentation releasing the Target from any
guaranties issued or other Indebtedness incurred prior to the date hereof.

(r) The Borrower shall have (i) received aggregate net proceeds from the
issuance of the Additional Senior Notes Due 2018 and/or the issuance of
preferred or common equity of the Borrower of at least $200,000,000, and
(ii) delivered to the Administrative Agent copies of the duly executed Senior
Note Documents relating to the Additional Senior Notes Due 2018, and/or
documents related to the issuance of such preferred or common equity, which
documents shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(s) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower delivered on behalf of the Borrower certifying: (i) that
the Borrower is concurrently (A) consummating the Acquisition in accordance with
applicable law, the terms of the Acquisition Documents (with all of the
conditions precedent thereto having been satisfied or waived in all respects by
the parties thereto) and the requirements of the Second Amended and Restated
Commitment Letter, dated as of October 1, 2012, among the Borrower,

 

58



--------------------------------------------------------------------------------

the Arranger and the other parties thereto, (B) acquiring all of the Equity
Interest in the Target as contemplated by the Acquisition Documents, and
(C) consummating the Merger in accordance with applicable law, and (ii) that
attached thereto are correct and complete executed copies of (A) the Acquisition
Documents, (B) all documentation executed in connection with the Merger and
(C) the Certificate of Merger filed with the Texas Secretary of State and any
related documents or certificates filed with the Delaware Secretary of State.

(t) The Administrative Agent shall be satisfied that no event, occurrence or
development has occurred that is, individually or in the aggregate, materially
adverse to the business, operations, assets, or financial condition of the
Target, taken as a whole, but excluding any circumstance, change, or effect
resulting or arising from: (i) any general change in conditions in the
industries or markets in which the Target operates, (ii) seasonal reductions in
revenues and/or earnings of the Target in the ordinary course of its business,
(iii) any adverse change, event, or effect on the global, national, or regional
energy industry as a whole, including those impacting energy prices or the value
of oil and gas assets and properties or other commodities, goods, or services,
or the availability or costs of hedges, (iv) changes in the prices of oil, gas,
or other hydrocarbon products, (v) national or international political
conditions, including any engagement in hostilities, whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack, (vi) changes in law, GAAP, or the interpretation
thereof, (vii) the entry into or announcement of the Acquisition Agreement,
actions contemplated by the Acquisition Agreement, or the consummation of the
transactions contemplated thereby, (viii) any failure to meet internal or third
party projections or forecasts or revenue or earnings or reserve predictions,
(ix) changes or developments in financial or securities markets or the economy
in general, or (x) effects of weather, meteorological events, natural disasters,
or other acts of God.

(u) Immediately after giving effect to the Transactions, the Borrower shall have
liquidity (cash plus unused Borrowing Base as of the Effective Date) of at least
$125,000,000 and a positive working capital balance (inclusive of the unused
Borrowing Base).

(v) The Borrower and its Subsidiaries shall have in place the Hedging Agreements
of the Borrower and its Subsidiaries that were in place on their Oil and Gas
Properties (other than the Oil and Gas Properties of the Target) on
September 14, 2012, other than any such Hedging Agreements that shall have
expired in accordance with their terms since such date.

(w) The Borrower shall have paid any outstanding fees owed to an Issuing Bank
under the Existing Credit Agreement with respect to the Existing Letters of
Credit.

(x) The Administrative Agent shall have received, at least five (5) days prior
to the Effective Date, all documentation and other information about the
Borrower and the other Loan Parties that the Administrative Agent, any Lender or
any Issuing Bank has reasonably determined as being required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

59



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 12.02) at or prior to 2:00 p.m., New York City time, on December 31,
2012 (and, in the event such conditions are not so satisfied or waived, this
Agreement shall be null and void and the Existing Credit Agreement shall
continue in full force and effect).

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions, at the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable:

(a) with respect to any Borrowing or issuance, amendment, renewal or extension
of a Letter of Credit after the Effective Date, no Default or Event of Default
shall have occurred and be continuing;

(b) with respect to any Borrowing or issuance, amendment, renewal or extension
of a Letter of Credit (i) on the Effective Date, the Specified Representations
and the Specified Acquisition Agreement Representations shall be true and
correct, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, and (ii) after the Effective Date, the representations and warranties of
the Loan Parties set forth in this Agreement and in the other Loan Documents
shall be true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except that any such representations and warranties that are
qualified by materiality shall be true and correct in all respects) as of such
specified earlier date; and

(c) the receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit and related Letter of
Credit Agreement in accordance with Section 2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (c).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, the Issuing
Banks and the Lenders that:

Section 7.01 Organization; Powers. Each Loan Party is a legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate, limited liability company or limited partnership powers and
have been duly authorized by all necessary corporate, limited liability company
and limited partnership and, if required, stockholder, member or partner action
(including, without limitation, any action required to be taken by any class of
directors of the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document and Acquisition Document to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or any Organization Document of any
Loan Party or any Subsidiary of the Borrower or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any Subsidiary of
the Borrower or any Property thereof, or give rise to a right thereunder to
require any payment to be made by such Loan Party or such Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Collateral
or any other Property of the Borrower or any Subsidiary thereof (other than the
Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(A) as of and for the fiscal years ended December 31, 2009, reported on by KPMG
LLP, independent public accountants, and December 31, 2010 and December 31,
2011, reported on by PricewaterhouseCoopers LLP, independent public accountants,
and (B) as of the end of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2012, certified by its chief financial officer. The
financial statements described above present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.

 

61



--------------------------------------------------------------------------------

(b) Since December 31, 2011, (i) there has been no event, development or
circumstance that, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect and (ii) the business of the
Borrower and its Subsidiaries has been conducted only in the ordinary course
consistent with past business practices (other than with respect to the
Transactions).

(c) Neither the Borrower nor any Subsidiary has on the date hereof any material
Indebtedness (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except (i) as referred to or reflected
or provided for in the Financial Statements, (ii) Indebtedness owing with
respect to the Senior Notes, (ii) Secured Obligations, and (iii) contingent
payment obligations owing under the Acquisition Documents.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no (i) actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting any Loan Party, any Subsidiary or their respective
Properties as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(ii) material actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting any Loan Party or any Subsidiary
that involve any Acquisition Document or the Acquisition, or (iii) actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting any Loan Party or any Subsidiary that involve any Loan
Document or the Transactions (other than the Acquisition and the Acquisition
Documents).

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the Properties are in compliance with all applicable Environmental Laws, the
Borrower and the Subsidiaries have operated the Properties in compliance with
all applicable Environmental Laws, and to the knowledge of the Borrower, the
Properties were operated in compliance with applicable Environmental Laws prior
to the acquisition by the Borrower;

(b) the Borrower and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

 

62



--------------------------------------------------------------------------------

(c) there are no claims, written demands, suits, orders, investigations,
requests for information by a Governmental Authority or proceedings concerning
any violation of, or any liability (including as a potentially responsible
party) under, any applicable Environmental Law that is pending or, to the
Borrower’s knowledge, threatened against the Borrower or any Subsidiary arising
from the ownership or operation of their respective Properties, and to the
Borrower’s knowledge, there are no conditions or circumstances that are
reasonably expected to result in the receipt of such claims, written demands,
suits, orders, investigations, requests for information or proceedings;

(d) to the Borrower’s knowledge, none of the Properties of the Borrower or any
Subsidiary contain any: (i) regulated underground storage tanks; (ii) friable
asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous waste
management units as defined pursuant to the Resource Conservation and Recovery
Act of 1976 or any comparable state law; or (v) sites on or, to Borrower’s
knowledge, nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law;

(e) since the Borrower’s acquisition of any Property, or to the Borrower’s
knowledge prior to such acquisition, there has been no Release or threatened
Release at any of the Borrower’s or any Subsidiary’s Properties that would
reasonably be expected to result in liability to, or require Remedial Work by,
the Borrower or any Subsidiary at their respective Properties pursuant to
applicable Environmental Law; and there is no on-going Remedial Work at any of
the Borrower’s or any Subsidiary’s Properties;

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting the alleged liability or obligation of such Borrower or other Loan
Party under any applicable Environmental Laws with respect to the presence of
Hazardous Materials at, under or Released or threatened to be Released from any
real properties offsite the Borrower’s or any Subsidiary’s Properties;

(g) to the Borrower’s knowledge, there has been no exposure of any Person or
property to any Hazardous Materials as a result of the operations of any of the
Borrower’s or the Subsidiaries’ Properties that would reasonably be expected to
result in damages or compensation against the Borrower or any Subsidiary; and

(h) the Borrower and the Subsidiaries have provided to the Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, and analyses addressing potentially material environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any of the Borrower’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.

 

63



--------------------------------------------------------------------------------

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem
(except as permitted by Section 9.04(b)(i)) under any indenture, note, credit
agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which the Borrower or any Subsidiary or any of their
Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09 Taxes. The Borrower and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
established on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges have been established in accordance with GAAP. No Tax Lien
(other than an Excepted Lien) has been filed and, to the knowledge of the
Borrower, no claim is being asserted in writing with respect to any such Tax.

Section 7.10 ERISA.

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred in respect of a Plan which
could result in imposition on the Borrower, any Subsidiary or any ERISA
Affiliate (whether directly or indirectly) of (i) either a material civil
penalty assessed pursuant to subsections (c), (i), (l) or (m) of Section 502 of
ERISA or a material tax imposed pursuant to Chapter 43 of Subtitle D of the Code
or (ii) material breach of fiduciary duty liability damages under Section 409 of
ERISA.

 

64



--------------------------------------------------------------------------------

(d) Full payment when due has been made of all material amounts which the
Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof.

(e) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
Section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(f) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in Section 3(2) of ERISA, that is subject to Title IV
of ERISA, Section 302 of ERISA or Section 412 of the Code.

Section 7.11 Disclosure; No Material Misstatements. The Borrower and each
Subsidiary has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it with respect to the Borrower and the
Subsidiaries, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished in writing by or on
behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that (a) to the extent any such report, financial statement, certificate or
other information was based upon or constitutes a forecast or projection, the
Borrower represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such forecast or projection (it
being recognized by the Administrative Agent and the Lenders, however, that
projections as to future events are not to be viewed as facts, that results
during the period(s) covered by such projections may differ from the projected
results, that such differences may be material and that the Borrower makes no
representation that such projections will be realized) and (ii) as to
statements, information and reports supplied by third parties after the
Effective Date, the Borrower represents only that it is not aware of any
material misstatement or omission therein.

Section 7.12 Insurance. The Borrower has, and has caused all of its Subsidiaries
to have, (a) all insurance policies sufficient for the compliance by each of
them with all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and its Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

 

65



--------------------------------------------------------------------------------

Section 7.13 Restriction on Liens. Neither the Borrower nor any other Loan Party
is a party to any material agreement or arrangement (other than such agreements
or arrangements permitted by Section 9.16), or subject to any order, judgment,
writ or decree, which either restricts or purports to restrict its ability to
grant Liens to the Administrative Agent and the Lenders on or in respect of
their Properties to secure the Secured Obligations and the Loan Documents.

Section 7.14 Subsidiaries; Foreign Operations. Except as set forth on Schedule
7.14 or as disclosed in writing to the Administrative Agent (which shall
promptly furnish a copy to the Lenders) after the Effective Date, which shall be
a supplement to Schedule 7.14, the Borrower has no Subsidiaries. The Borrower
has no Immaterial Subsidiaries or Foreign Subsidiaries other than the
Subsidiaries designated as such on Schedule 7.14 (as in effect on the Effective
Date).

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is EPL Oil & Gas, Inc.; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 2863545 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
office are located at the address specified in Section 12.01 (or as set forth in
a notice delivered pursuant to Section 8.01(m) and Section 12.01(c)). Each
Subsidiary’s (other than Immaterial Subsidiaries) jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.14 (or as set forth in a notice delivered to the
Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the other Loan Parties has good and defensible
title to, or valid leasehold interests in, the Oil and Gas Properties evaluated
in the most recently delivered Reserve Report(s) (except for those Properties
that have been disposed of since the date of such Reserve Report(s) in
accordance with this Agreement or leases which have expired in accordance with
their terms) and good title to, or valid leasehold interests in, licenses of, or
rights to use, all its material personal Properties, in each case, free and
clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, the Borrower or the Loan Party specified as the
owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report(s) (except
for those Properties that have been disposed of since the date of such Reserve
Report(s) in accordance with this Agreement or leases which have expired in
accordance with their terms), and the ownership of such Oil and Gas Properties
shall not in the aggregate in any material respect obligate the Borrower or such
Loan Property to bear the costs and expenses relating to the maintenance,
development and operations of any such Oil and Gas Property in an amount in
excess of the working interest of such Oil and Gas Property set forth in the
most recently delivered Reserve Report(s) that is not offset by a corresponding
proportionate increase in the Borrower’s or such Loan Party’s net revenue
interest in such Oil and Gas Property.

 

66



--------------------------------------------------------------------------------

(b) All leases and agreements necessary to conduct the business of the Borrower
and the Subsidiaries are valid and subsisting, in full force and effect, and
there exists no default by the Borrower or any Subsidiary, or to the knowledge
of the Borrower, no default by any other party thereto or any event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their businesses in all material
respects in the manner as their respective businesses have been conducted prior
to the date hereof.

(d) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 7.17 Maintenance of Oil and Gas Properties. Except for such acts or
failures to act as, individually or in the aggregate, could not be reasonably
expected to have a Material Adverse Effect, the Oil and Gas Properties of the
Borrower and its Subsidiaries (and Oil and Gas Properties unitized therewith)
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of such
Oil and Gas Properties. Specifically in connection with the foregoing, except
for those as, individually or in the aggregate, could not be reasonably expected
to have a Material Adverse Effect, (i) no Oil and Gas Property of the Borrower
or any Subsidiary is subject to having allowable production reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties of the
Borrower and its Subsidiaries (or Oil and Gas Properties unitized therewith) is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, such Oil and Gas Properties (or in
the case of wells located on Oil and Gas Properties unitized therewith, such
unitized Oil and Gas Properties). All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Borrower or any of its Subsidiaries that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are

 

67



--------------------------------------------------------------------------------

operated by the Borrower or any of its Subsidiaries, in a manner consistent with
the Borrower’s or its Subsidiaries’ past practices (other than those the failure
of which to maintain in accordance with this Section 7.17, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect).

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding one-fourth (1/4) bcf of gas
(on an mcf equivalent basis) in the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed on Schedule
7.19, and thereafter either disclosed in writing to the Administrative Agent or
included in the most recently delivered Reserve Report(s) (with respect to all
of which contracts the Borrower represents that it or its Subsidiaries are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on one hundred
twenty (120) days’ notice or less without penalty or detriment for the sale of
production from the Borrower’s or its Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months.

Section 7.20 Security Instruments.

(a) Guaranty and Collateral Agreement. The provisions of the Guaranty and
Collateral Agreement are effective to create, in favor of the Administrative
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on, and security interest in, all of the Collateral covered thereby, and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified in the Guaranty and Collateral Agreement and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Guaranty and Collateral Agreement), the Liens created by the Guaranty and
Collateral Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in the
Collateral covered thereby (other than such Collateral in which a security
interest cannot be perfected under the Uniform Commercial Code as in effect at
the relevant time in the relevant jurisdiction), in each case free of all Liens
other than Liens permitted on Collateral pursuant to Section 9.03, and prior and
superior to all other Liens other than Liens permitted on Collateral by
Section 9.03.

(b) Mortgages. Each Mortgage is effective to create, in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Mortgaged Property thereunder,
subject only to Excepted Liens, and when the Mortgages are filed in the offices
specified on Schedule 7.20 (or, in the case of any Mortgage

 

68



--------------------------------------------------------------------------------

executed and delivered after the date thereof in accordance with the provisions
of Section 8.11 and Section 8.14, when such Mortgage is filed in the appropriate
offices), the Mortgages shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Borrower and Subsidiaries in
the Mortgaged Property, in each case prior and superior in right to any other
person, other than Excepted Liens.

(c) Valid Liens. Each Security Instrument delivered pursuant to Sections
Section 8.11 and Section 8.14 (other than the Guaranty and Collateral Agreement
or any Mortgage), upon execution and delivery thereof, are effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Collateral thereunder, and when all appropriate filings or recordings are made
in the appropriate offices as may be required under applicable Governmental
Requirements, such Security Instruments will constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral, in each case with no other Liens except for
applicable Liens permitted on Collateral pursuant to Section 9.03.

Section 7.21 Hedging Agreements. Schedule 7.21, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(e), sets forth, a true and complete list of all Hedging
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, agreement date, settlement date, and notional amounts
or volumes), all credit support relating thereto (including any margin required
or supplied) and the counterparty to each such agreement, in each case, as of
the date hereof or the date of such report, as applicable.

Section 7.22 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to refinance the Indebtedness of the
Borrower under the Existing Credit Agreement, (b) for the Acquisition, (c) for
the acquisition and development by the Borrower and its Subsidiaries of other
exploration and production properties, and for general corporate purposes of the
Borrower and its Subsidiaries. The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.

Section 7.23 Solvency. Each Loan Party is Solvent. As of the date hereof, no
Loan Party is planning to take any action described in Section 10.01(h) or
Section 10.01(i).

Section 7.24 Acquisition. The copies of the Acquisition Documents previously
delivered by the Borrower to the Administrative Agent are correct and complete
and have not been amended or modified in any manner, other than pursuant to
amendments or modifications that individually or in the aggregate are not
materially adverse to the Lenders.

 

69



--------------------------------------------------------------------------------

Section 7.25 Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower and
its Subsidiaries, and to the knowledge of the Borrower, its Affiliates (other
than the Subsidiaries), have conducted their business in material compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

Section 7.26 Anti-Terrorism Laws.

(a) The Borrower is not, and to the knowledge of the Borrower, none of the
Borrower’s Affiliates, officers or directors is in violation of any Governmental
Requirement relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56, and the Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., in each case, as amended from time to time.

(b) The Borrower is not, and to the knowledge of the Borrower, no Affiliate,
officer, director, broker or other agent of the Borrower acting or benefiting in
any capacity in connection with the Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Borrower, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any Property or interests in Property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

70



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Aggregate Maximum Credit Amounts have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder and
all other amounts payable under the Loan Documents shall have been paid in full
(other than contingent indemnification obligations for which no claim has been
made) and all Letters of Credit (other than those that have been fully cash
collateralized or with respect to which a backstop letter of credit has been
provided to the applicable Issuing Bank, in each case, on customary terms
reasonably acceptable to each applicable Issuing Bank) shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders, the Administrative Agent and the Issuing
Banks that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. Within ninety (90) days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing or another
accounting firm selected by the Borrower and reasonably acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis, in
accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. Within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis, in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D-2
hereto (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action

 

71



--------------------------------------------------------------------------------

taken or proposed to be taken with respect thereto, (ii) certifying that the
representations and warranties of the Loan Parties set forth in this Agreement
and in the other Loan Documents are true and correct in all material respects
(except that any such representations and warranties that are qualified by
materiality are true and correct in all respects), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties continue to be true and correct
in all material respects (except that any such representations and warranties
that are qualified by materiality are true and correct in all respects) as of
such specified earlier date, (iii) setting forth reasonably detailed
calculations demonstrating compliance with Section 9.01, (iv) setting forth
(A) the aggregate amount of the obligations of the Borrower and its Subsidiaries
with respect to surety bonds, and (B) the aggregate amount of such obligations
that (1) are contingent, (2) are due and payable, and (3) constitute
Indebtedness under clause (b) of the definition of Indebtedness, and (v) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d) [Reserved]

(e) Certificate of Financial Officer – Hedging Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of the Borrower, in substantially the form of
Exhibit D-3 hereto, setting forth as of a recent date, a true and complete list
of all Hedging Agreements of the Borrower and each Subsidiary and setting forth
the type, term, agreement date, settlement date, notional amounts or volumes,
all credit support relating thereto (including any margin required or supplied)
and the counterparty of each such agreement.

(f) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(g) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to the Borrower or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Borrower or any such Subsidiary, and a copy of any response by, or on
behalf of, the Borrower or any such Subsidiary to such letter or report.

(h) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary thereof
with the SEC, or with any national or foreign securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.

(i) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement evidencing Material Indebtedness and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Agreement.

 

72



--------------------------------------------------------------------------------

(j) Lists of Purchasers. If requested by the Administrative Agent, concurrently
with the delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12, a list of all Persons purchasing Hydrocarbons from the Borrower or
any Subsidiary since the date of the last Reserve Report delivered.

(k) Notice of Sales of Oil and Gas Properties and Borrowing Base Hedge Unwind.
In the event the Borrower or any Subsidiary intends to (i) sell, transfer,
assign or otherwise dispose of any Oil or Gas Properties or any Equity Interests
in any Subsidiary in accordance with Section 9.12(h) or (ii) Unwind a Borrowing
Base Hedging Contract, the Borrower shall, or shall cause its applicable
Subsidiary to, provide five (5) Business Days’ prior written notice of such
disposition or Unwind, as applicable, the price thereof, the anticipated date of
closing and any other details thereof reasonably requested by the Administrative
Agent or any Lender.

(l) Notice of Casualty Events. Prompt written notice, and in any event within
five (5) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

(m) Information Regarding Loan Parties. Prompt written notice (and in any event
at least ten (10) days prior thereto) of any change (i) in any Loan Party’s
corporate, limited liability company or limited partnership name, (ii) in the
location of any Loan Party’s chief executive office or principal place of
business, (iii) in any Loan Party’s jurisdiction in which such Person is
incorporated or formed, (iv) in any Loan Party’s organizational identification
number in such Person’s jurisdiction of organization, and (v) in any Loan
Party’s United States federal taxpayer identification number.

(n) Production Report and Lease Operating Statements. Within forty-five
(45) days after the end of each fiscal quarter, a report setting forth for such
quarter, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for such quarter from the Oil and Gas Properties described in the most recent
Reserve Report, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for such quarter.

(o) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any material amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organization Document of
the Borrower or any other Loan Party.

(p) Notices Relating to Acquisition. Promptly, but in any event within five
(5) Business Days, copies of any material notice received or sent by the
Borrower or any Subsidiary from or to Hilcorp, the Target or any of their
respective Affiliates under any Acquisition Document.

 

73



--------------------------------------------------------------------------------

(q) BOEM. Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), copies of the most recent plans (as amended
or supplemented) submitted to the BOEM with respect to the plugging and
abandonment obligations of the Borrower and any of its Subsidiaries. Promptly
after receipt after the date hereof from the BOEM, notice of any increase in the
aggregate amount of bonds that the Borrower and its Subsidiaries are required to
provide to the BOEM.

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower and its Subsidiaries (including, without limitation,
any Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA) or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Information required to be furnished pursuant to clauses (a), (b) or (h) above
shall be deemed to have been delivered on the date on which the Borrower
provides notice to Administrative Agent that such information has been posted on
the Borrower’s website on the Internet at http://www. eplweb.com or the website
of the SEC at http://ww.sec.gov; provided that such notice may be included in a
certificate delivered pursuant to Section 8.01(c).

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) after a Responsible Officer obtains knowledge thereof, the occurrence of any
Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower, any Subsidiary or, to
the knowledge of a Responsible Officer of the Borrower, any other Affiliate of
the Borrower, not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to (a) preserve,
renew and keep in full force and effect (i) its legal existence and (ii) the
rights, licenses, permits, privileges and franchises necessary to the conduct of
its business and (b) maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.11.

 

74



--------------------------------------------------------------------------------

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
established on its books adequate reserves with respect thereto in accordance
with GAAP or (c) the failure to make payment pending such contest, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or sale by a Governmental Authority of
any Property of the Borrower or any Subsidiary.

Section 8.05 [Reserved]

Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Subsidiary to, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other Properties or cause such Oil
and Gas Properties and other Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom;

(b) keep and maintain all Property used or to be used in the conduct of its
business in good working order and condition (ordinary wear and tear excepted)
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder; and

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

provided, that, to the extent the Borrower is not the operator of any Oil and
Gas Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06.

 

75



--------------------------------------------------------------------------------

Section 8.07 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
of similar size engaged in the same or similar businesses operating in the same
or similar locations. The Borrower shall cause the loss payable clauses or
provisions in said insurance policy or policies insuring any of the Collateral
to be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear, and such policies shall (a) name the Administrative Agent
as an “additional insured” or “loss payee,” as applicable, and (b) provide
(unless not available on commercial terms) that the insurer will endeavor to
give at least thirty (30) days’ prior notice of any cancellation to the
Administrative Agent.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that so long as no Event of Default has occurred and is continuing,
the Loan Parties shall not be required to reimburse the Administrative Agent for
more than one (1) inspection during any fiscal year.

Section 8.09 Compliance with Laws. The Borrower will, and will cause its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and its Properties and operations
to comply, with applicable Environmental Laws, the breach of which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; (ii) not Release or threaten to Release, and shall cause each Subsidiary
not to Release or threaten to Release, any Hazardous Material on, under, about
or from any of the Borrower’s or its Subsidiaries’ Properties or any other
property offsite the Property to the extent caused by the Borrower’s or any of
its Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the Release or threatened Release of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Subsidiary to timely obtain or
file, all Environmental Permits to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event such Remedial Work is required under applicable Environmental Laws
because of or in connection

 

76



--------------------------------------------------------------------------------

with the Release or threatened Release of Hazardous Material on, under, about or
from any of the Borrower’s or its Subsidiaries’ Properties, which failure to
commence and diligently prosecute to completion, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five (5) days of the
occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any action or investigation initiated, commenced or
threatened in writing by any Governmental Authority or any demand or lawsuit
initiated, commenced or threatened in writing by any landowner or other third
party against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
could reasonably anticipate that such action will result in liability in excess
of $5,000,000, not fully covered by insurance, subject to normal deductibles.

(c) The Borrower will, and will cause each Subsidiary to, provide any
environmental assessments, audits and tests obtained by the Borrower or any
Subsidiary in connection with any future acquisitions of Oil and Gas Properties
or other Properties to the Administrative and the Lenders.

(d) To the extent the Borrower is not the operator of any Oil and Gas Property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 8.10.

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the covenants and
agreements of the Borrower or any Subsidiary, as the case may be, in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the Collateral intended as security for the Secured Obligations, or to correct
any omissions in this Agreement or the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to this Agreement or any of the
Security Instruments or the priority thereof, or to make any recordings, file
any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Administrative Agent, in connection
therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Borrower or any of its
Subsidiaries where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering
such Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

Section 8.12 Reserve Reports.

(a) On or before April 1st and October 1st of each year, commencing April 1,
2013, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report

 

77



--------------------------------------------------------------------------------

evaluating ninety-five percent (95%) of the value of the Oil and Gas Properties
of the Borrower and the other Loan Parties as of the immediately preceding
January 1st and July 1st. The Reserve Report as of January 1 of each year shall
be prepared by one or more Approved Petroleum Engineers, and the July 1 Reserve
Report of each year shall be prepared by or under the supervision of the Vice
President – Reserves of the Borrower.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by or under the supervision
of the Vice President – Reserves of the Borrower who shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding January 1 Reserve Report. For any
Interim Redetermination requested by the Administrative Agent or the Borrower
pursuant to Section 2.07(b), the Borrower shall provide such Reserve Report with
an “as of” date as required by the Administrative Agent as soon as possible, but
in any event no later than forty-five (45) days following the receipt of such
request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a certificate from a Responsible Officer of the Borrower
certifying on behalf of the Borrower that in all material respects: (i) there
are no statements or conclusions in the Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and its Subsidiaries and production and cost estimates contained in the Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower does not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate, (ii) the Borrower
or other Loan Parties have good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 7.18
with respect to its Oil and Gas Properties evaluated in such Reserve Report
which would require the Borrower or any Loan Party to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
their Oil and Gas Properties have been sold since the date of the last Borrowing
Base determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, and (v) attached thereto is
a schedule of the Oil and Gas Properties evaluated by such Reserve Report that
are Mortgaged Properties and demonstrating the percentage of the Borrowing Base
that the value of such Mortgaged Properties represent in compliance with
Section 8.14(a).

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent of each Reserve Report
required by Section 8.12(a), the Borrower will deliver title information in form
and substance reasonably acceptable to the Administrative Agent covering enough
of the Oil and Gas Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least 80% of the total value of the Oil and Gas Properties evaluated by such
Reserve Report.

 

78



--------------------------------------------------------------------------------

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within sixty (60) days of notice from
the Administrative Agent that title defects or exceptions exist with respect to
such additional Properties that are not Excepted Liens, either (i) cure any such
title defects or exceptions (including defects or exceptions as to priority)
which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties having an equivalent or greater
value with no title defects or exceptions except for Excepted Liens or
(iii) deliver title information in form and substance reasonably acceptable to
the Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on at least 80% of the value of
the Oil and Gas Properties evaluated by such Reserve Report.

(c) If the Borrower is unable to cure any title defect that is not an Excepted
Lien and that is requested by the Administrative Agent to be cured within the
60-day period or the Borrower does not comply with the requirements to provide
reasonably acceptable title information covering 80% of the value of the Oil and
Gas Properties evaluated in the most recent Reserve Report, such failure shall
not be a Default or Event of Default, but instead the Administrative Agent
and/or the Majority Lenders shall have the right to exercise the remedy
described in the immediately succeeding sentence in their sole discretion from
time to time, and any failure to so exercise such remedy at any time shall not
be a waiver as to future exercise of such remedy by the Administrative Agent or
the Lenders; provided that if such title defects (excluding Excepted Liens)
and/or failure to provide reasonably acceptable title information related to Oil
and Gas Properties that in the aggregate represent greater than 25% of the value
of the Oil and Gas Properties evaluated in the most recent Reserve Report, such
circumstance shall constitute a Default under this Section 8.13(c). To the
extent that the Administrative Agent or the Majority Lenders are not reasonably
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 80%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Required Lenders to cause the Borrower to be in
compliance with the requirement to provide reasonably acceptable title
information on 80% of the value of the Oil and Gas Properties. This new
Borrowing Base shall become effective immediately after receipt of such notice.

Section 8.14 Additional Collateral; Additional Guarantors ; Additional Mortgaged
Property.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 80% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
80% of such total value, then the Borrower shall, and /or shall cause the other
Loan Parties to,

 

79



--------------------------------------------------------------------------------

grant, within thirty (30) days of delivery of the certificate required under
Section 8.12(c), to the Administrative Agent as security for the Secured
Obligations a first-priority Lien interest (provided that Excepted Liens may
exist) on additional Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Domestic Subsidiary places a Lien on its Oil
and Gas Properties and such Domestic Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).

(b) The Borrower shall promptly cause each Domestic Subsidiary (excluding any
Immaterial Subsidiary) now existing or hereafter created or acquired to
guarantee the Secured Obligations pursuant to the Guaranty and Collateral
Agreement. In connection with each such guaranty, the Borrower shall, or shall
cause, as applicable: (i) such Domestic Subsidiary to assume the obligations
under the Guaranty and Collateral Agreement and this Agreement applicable to a
Guarantor by executing and delivering a supplement or joinder to the Guaranty
and Collateral Agreement and such other Security Instruments (in proper form for
filing, registration or recordation, as applicable) as are requested by the
Administrative Agent, each in form and substance satisfactory to the
Administrative Agent, and take such actions necessary or advisable to grant to
the Administrative Agent for the benefit of the Secured Parties a first
priority, perfected Lien (subject, with respect to priority, to Liens permitted
on Collateral by Section 9.03) on all of the tangible and intangible Property of
such Domestic Subsidiary, other than Excluded Property (as defined in the
Guaranty and Collateral Agreement) and Oil and Gas Properties not required to be
mortgaged hereunder, (ii) each owner of Equity Interests in such Domestic
Subsidiary to pledge such Equity Interests (including, without limitation, to
the extent certificated, deliver original certificates evidencing the Equity
Interests of such Domestic Subsidiary, together with an appropriate undated
transfer powers for each certificate duly executed in blank by the registered
owner thereof) and (iii) execute and deliver such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent. Notwithstanding the foregoing, if any Person that is
not a Guarantor becomes a guarantor under any Senior Note Document, then the
Borrower shall cause such Person to become a Guarantor and comply with all of
the requirements of this Section 8.14(b).

(c) In the event that the Borrower or any Domestic Subsidiary (other than an
Immaterial Subsidiary) becomes the direct owner of Equity Interests in a Foreign
Subsidiary, whether now existing or hereafter created or acquired, then the
Borrower shall, or shall cause such Domestic Subsidiary to (i) pledge 66 2/3% of
all the Equity Interests of such Foreign Subsidiary (and deliver a supplement to
the Guaranty and Collateral Agreement reflecting such pledged Equity Interests
and, to the extent certificated, deliver original stock certificates evidencing
such Equity Interests of such Foreign Subsidiary, together with appropriate
stock powers for each certificate duly executed in blank by the registered owner
thereof) and (ii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent. Notwithstanding anything in any Loan Document to the
contrary, no Foreign Subsidiary shall be required to guarantee any obligation of
any Loan Party.

 

80



--------------------------------------------------------------------------------

(d) The Borrower will at all times cause the other material tangible and
intangible assets of the Borrower and each Domestic Subsidiary (other than
Excluded Property (as defined in the Guaranty and Collateral Agreement) and Oil
and Gas Properties not required to be mortgaged hereunder) to be subject to a
Lien pursuant to the Security Instruments.

Section 8.15 ERISA Compliance. The Borrower will promptly furnish and will cause
the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) if requested by the Administrative Agent, promptly
after the filing thereof with the United States Secretary of Labor or the
Internal Revenue Service, copies of each annual and other report with respect to
each Plan or any trust created thereunder, and (ii) immediately upon becoming
aware of the occurrence of any material “prohibited transaction,” as described
in Section 406 of ERISA or in Section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by the President
or the principal Financial Officer, the Subsidiary or the ERISA Affiliate, as
the case may be, specifying the nature thereof, what action the Borrower, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service or the Department of Labor with respect thereto.

Section 8.16 Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (ii) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

Section 8.17 Post-Effective Date Matters. The Borrower will execute and deliver
the documents and complete the tasks set forth on Schedule 8.17, in each case
within the time limits specified on such schedule, as such time limits may be
extended by the Administrative Agent in its sole discretion.

 

81



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until the Aggregate Maximum Credit Amounts have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents have been paid in full (other
than contingent indemnification obligations for which no claim has been made)
and all Letters of Credit (other than those that have been fully cash
collateralized or with respect to which a backstop letter of credit has been
provided to the applicable Issuing Bank, in each case, on customary terms
reasonably acceptable to each applicable Issuing Bank) have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders, the Administrative Agent and the Issuing
Banks that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Indebtedness to EBITDAX. The Borrower will not, as of the
last day of any fiscal quarter, permit the ratio of Total Indebtedness as of
such day to EBITDAX for the four (4) fiscal quarter period ending on such day to
be greater than 3.5 to 1.0.

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, the ratio of (i) consolidated current assets (including the
unused amount of the Borrowing Base, but excluding non-cash assets under
Statement of Financial Accounting Standards No. 133, and any statements
replacing, modifying or superseding such statement) of the Borrower and its
Consolidated Subsidiaries to (ii) consolidated current liabilities (excluding
non-cash obligations under Statement of Financial Accounting Standards No. 133,
and any statements replacing, modifying or superseding such statement, and
current maturities under this Agreement) of the Borrower and its Consolidated
Subsidiaries to be less than 1.0 to 1.0.

Section 9.02 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations arising under the Loan Documents or any guaranty of
or suretyship arrangement for the Secured Obligations arising under the Loan
Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof that is set forth on Schedule 9.02;

(c) Indebtedness under Capital Leases and Indebtedness that constitutes Purchase
Money Indebtedness; provided that the aggregate amount of all Indebtedness under
this Section 9.02(c) outstanding at any time shall not exceed $10,000,000;

(d) Indebtedness associated with bonds or surety obligations required in
connection with the operation of the Oil and Gas Properties;

(e) intercompany Indebtedness between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such
Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Indebtedness owed by the Borrower or any of its
Subsidiaries shall be subordinated to the Secured Obligations on terms set forth
in the Guaranty and Collateral Agreement;

 

82



--------------------------------------------------------------------------------

(f) endorsements of negotiable instruments for collection in the ordinary course
of business;

(g) Senior Notes in an aggregate principal amount not to exceed $750,000,000 and
any guarantees thereof; provided that (i) no Subsidiary that is not a Guarantor
shall guarantee such Indebtedness, and (ii) upon the issuance of any Senior
Notes after the Effective Date, the Borrowing Base shall be reduced in
accordance with Section 2.07(e)(ii);

(h) Indebtedness constituting a guarantee by any Loan Party of any Indebtedness
incurred by another Loan Party so long as the incurrence of such Indebtedness by
such other Loan Party is otherwise permitted by this Section 9.02;

(i) Indebtedness arising under Hedging Agreements permitted by Section 9.18; and

(j) other Indebtedness not to exceed $10,000,000 in the aggregate at any one
time outstanding.

Section 9.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens existing on the date hereof that are set forth on Schedule 9.03;

(b) Liens securing the payment of any Secured Obligations pursuant to the
Security Instruments;

(c) Excepted Liens and title defects that do not constitute or result in a
Default under the provisions of Section 8.13(c);

(d) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(c) but only on the Property under such lease or the Property
purchased with such Purchase Money Indebtedness, as applicable; and

(e) Liens on Property not constituting Collateral and not otherwise permitted by
the foregoing clauses of this Section 9.03; provided that the aggregate value of
the Property subject to such Liens shall not exceed $5,000,000 at any time.

Section 9.04 Restricted Payments; Redemption or Repayment of Senior Notes.

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except:

(i) the Borrower may declare and pay distributions with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

 

83



--------------------------------------------------------------------------------

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests; and

(iii) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries; and

(iv) the Borrower may make Restricted Payments to the holders of its Equity
Interests in an aggregate amount not to exceed $40,000,000 since February 14,
2011, so long as (i) no Default, Event of Default or Borrowing Base Deficiency
has occurred and is continuing (A) at the time of the declaration of such
Restricted Payment, (B) at the time of the payment or making of such Restricted
Payment or (C) after giving pro forma effect to such declaration or such payment
or the making of such Restricted Payment and any substantially concurrent
incurrence of Indebtedness, (ii) the Borrower is in pro forma compliance with
the financial covenants described in Section 9.01 as of the most recently ended
four (4) quarter period for which financial statements are required to be
delivered under Section 8.01 after giving effect to the declaration and payment
or making of such Restricted Payment and any substantially concurrent incurrence
of Indebtedness, and (iii) at the time of and immediately after giving effect to
each of the declaration and payment or making of such Restricted Payment and any
substantially concurrent incurrence of Indebtedness, the unused Borrowing Base
shall not be less than $100,000,000.

(b) Redemption or Repayment of Senior Notes. The Borrower will not, and will not
permit any Subsidiary to, prior to the date that is ninety-one (91) days after
the Maturity Date:

(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any of
the Senior Notes, unless (A) such Redemption is required by any Senior Indenture
in connection with a sale of assets, and (B) at the time of the Redemption,
(1) no Event of Default has occurred and is continuing or would result therefrom
and (2) no Borrowing Base Deficiency has occurred, is continuing or would result
therefrom (unless and until the Borrower has cured such Borrowing Base
Deficiency); provided that the Borrower may prepay any of the Senior Notes with
the net cash proceeds of any sale of Equity Interests (other than Disqualified
Capital Stock) of the Borrower; or

(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any of
the Senior Notes or any Senior Indenture if the effect thereof would be to
shorten its maturity or average life or increase the amount of any payment of
principal thereof or increase the rate or shorten any period for payment of
interest thereon; provided that the foregoing shall not prohibit the execution
of supplemental indentures to add guarantors if required by the terms of any
Senior Indenture provided such Person complies with Section 8.14(b).

 

84



--------------------------------------------------------------------------------

Section 9.05 Investments, Loans and Advances; Permitted Acquisitions. The
Borrower will not, and will not permit any Subsidiary to, make or permit to
remain outstanding any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

(a) Investments which are disclosed to the Lenders in Schedule 9.05;

(b) accounts receivable arising in the ordinary course of business;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one (1) year from the date of creation thereof;

(d) commercial paper maturing within one (1) year from the date of creation
thereof rated in the highest grade by S&P or Moody’s;

(e) deposits maturing within one (1) year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency);

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor, and (iii) made by the
Borrower or any Subsidiary in or to any Subsidiary that is not a Guarantor on or
prior to the date hereof;

(h) subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) formed or incorporated, as the case may be,
under applicable state law, by the Borrower or any Subsidiary, on the one hand,
and any other Person, on the other hand, in the ordinary course of business;
provided that (i) any such venture is engaged exclusively in oil and gas
exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $10,000,000;

(i) loans or advances in the ordinary course of business to employees, officers
or directors of the Borrower or any of its Subsidiaries, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $1,000,000 in the aggregate at any time;

 

85



--------------------------------------------------------------------------------

(j) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 and accounts
receivable owing to the Borrower or any Subsidiary as a result of a bankruptcy
or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all investments held at any one
time under this Section 9.05(j) exceeds $2,000,000;

(k) Investments pursuant to Hedging Agreements otherwise permitted under this
Agreement;

(l) Permitted Acquisitions not to exceed $25,000,000 in the aggregate in any
twelve (12) month period;

(m) the Acquisition;

(n) seller notes and other Investments representing consideration received in
connection with sales or other dispositions of Oil and Gas Properties permitted
pursuant to Section 9.12(h) not to exceed $20,000,000 outstanding in the
aggregate at any time; and

(o) other Investments not to exceed $5,000,000 in the aggregate at any time.

Section 9.06 Nature of Business; International Operations. The Borrower will
not, and will not permit any Subsidiary to, allow any material change to be made
in the character of its business as an independent oil and gas exploration and
production company. From and after the date hereof, the Borrower and its
Domestic Subsidiaries will not acquire or make any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties not located within the geographical boundaries of the United
States.

Section 9.07 Limitation on Leases. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests), under leases
or lease agreements which would cause the aggregate amount of all payments made
by the Borrower and the Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $20,000,000 in any period of twelve (12) consecutive
calendar months during the life of such leases.

Section 9.08 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 7.22.
Neither the Borrower nor any Person acting on behalf of the Borrower will take
any action which could reasonably be expected to cause any of the Loan Documents
to violate Regulations T, U or X or any other regulation of the Board or to
violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

86



--------------------------------------------------------------------------------

Section 9.09 ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, in respect of any
Plan, any transaction in connection with which the Borrower, a Subsidiary or any
ERISA Affiliate could be subjected to either a material civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of Section 502 of ERISA or a
material tax imposed by Chapter 43 of Subtitle D of the Code.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all material amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in Section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in Section 3(2) of ERISA, that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.11 Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”) or liquidate or dissolve; provided that:

(a) the Borrower and the Target may consummate the Merger on the Effective Date;

(b) the Borrower or any Subsidiary may participate in a consolidation with
another Person if (i) no Default is continuing, (ii) any such consolidation
would not cause a Default hereunder, (iii) if the Borrower consolidates with any
Person, the Borrower shall be the surviving Person, and (iv) if any Subsidiary
(other than an Immaterial Subsidiary) consolidates with any Person (other than
the Borrower or another Subsidiary) and such Subsidiary is not the surviving
Person, such surviving Person shall expressly assume in writing (in form and
substance satisfactory to the Administrative Agent) all obligations of such
Subsidiary under the Loan Documents;

 

87



--------------------------------------------------------------------------------

(c) any Subsidiary (including a Foreign Subsidiary or an Immaterial Subsidiary)
may participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving Person) or any other Subsidiary that is a
Domestic Subsidiary (provided that if one of such parties to the consolidation
is a Foreign Subsidiary, such Domestic Subsidiary shall be the continuing or
surviving Person, if one of such Subsidiaries is a Wholly-Owned Subsidiary, then
the surviving Person shall be a Wholly-Owned Subsidiary, and if one (but not
all) of such Subsidiaries are Immaterial Subsidiaries, then the surviving Person
shall not be an Immaterial Subsidiary);

(d) any Foreign Subsidiary of the Borrower may participate in a consolidation
with any one or more Foreign Subsidiaries; provided that if one of such Foreign
Subsidiaries is a Wholly-Owned Subsidiary, the survivor shall be a Wholly-Owned
Subsidiary; and

(e) any Immaterial Subsidiary may liquidate or dissolve.

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
of its Subsidiaries to, sell, assign, farm-out, convey or otherwise transfer any
Property except for:

(a) the sale of Hydrocarbons and seismic data in the ordinary course of
business;

(b) farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(c) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use, and

(d) any disposition to the Borrower or another Loan Party;

(e) dispositions permitted by Section 9.10;

(f) the creation of a Lien permitted by Section 9.03;

(g) Restricted Payments permitted by Section 9.04;

(h) sales or other dispositions (including Casualty Events) of Oil and Gas
Properties or any interest therein or of Subsidiaries owning Oil and Gas
Properties; provided that the following are satisfied: (i) at least seventy-five
percent (75%) of the consideration received in respect of such sale or other
disposition shall be cash, or Investments of the type described in Sections
9.05(c), (d), (e) or (f) or new Oil and Gas Properties or any combination of the
foregoing, (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Properties, interest therein or Subsidiaries that are the subjects of
such sale or other disposition (as reasonably determined by the board of
directors of the Borrower and, if requested by the Administrative Agent, the

 

88



--------------------------------------------------------------------------------

Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect), (iii) if any such sale or other disposition is of
Equity Interests in a Subsidiary owning Oil and Gas Properties, such sale or
other disposition shall include all the Equity Interests of such Subsidiary, and
(iv) to the extent that such sale or other disposition constitutes a Borrowing
Base Property Disposition, in connection therewith, (A) the Borrowing Base shall
be reduced or redetermined in accordance with Section 2.07(e)(i), unless such
reduction is not required pursuant to the first proviso in Section 2.07(e)(i),
and (B) the Borrower shall, or shall cause its Subsidiaries to, make all
mandatory prepayments required by, and within the time periods set forth in,
Section 3.04(c)(iii) (including after giving effect to any Borrowing Base
reduction pursuant to Section 2.07(e)(i))

(i) dispositions of Investments permitted by Section 9.05(c) through (f);

(j) the sale, transfer or other disposition of Equity Interests in Subsidiaries
that are not Loan Parties; and

(k) other dispositions and sales of Properties (other than Oil and Gas
Properties) having a fair market value not to exceed $5,000,000 in the
aggregate.

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to violate any applicable Environmental Laws, or cause or permit
a Release or threatened Release from any Property of the Borrower or any
Subsidiary in violation of applicable Environmental Law, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations,
Release or threatened Release, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Borrower or a Subsidiary)
except (a) such transactions as are otherwise permitted under this Agreement and
are upon fair and reasonable terms no less favorable to it than it would obtain
in a comparable arm’s length transaction with a Person not an Affiliate, and
(b) any Restricted Payment permitted by Section 9.04.

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary, except that the
Borrower or any Subsidiary may create or acquire a Domestic Subsidiary if it
complies with Section 8.14(b) and Section 8.14(c). The Borrower shall not, and
shall not permit any Subsidiary to, sell, assign or otherwise dispose of any
Equity Interests in any Subsidiary except in compliance with Section 9.12.
Neither the Borrower nor any Subsidiary shall have or form any Foreign
Subsidiaries, except those constituting Immaterial Subsidiaries.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement or
the Security Instruments) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any

 

89



--------------------------------------------------------------------------------

of its Property in favor of the Administrative Agent and the Lenders or
restricts any Subsidiary from paying dividends or making distributions to the
Borrower or any other Subsidiary, or which requires the consent of or notice to
other Persons in connection therewith, except (a) agreements evidencing the
Indebtedness permitted under Section 9.02(c) that restrict the granting,
conveying, creation or imposition of any Lien on the Property that is the
subject of such Indebtedness, (b) any leases or licenses or similar contracts as
they affect any Property or Lien subject to such lease or license or similar
contract, (c) customary restrictions and conditions with respect to the sale or
disposition of Property or Equity Interests permitted under Section 9.12 pending
the consummation of such sale or disposition, or (d) only in the case of such
restrictions regarding the payment of distributions or dividends by any
Subsidiaries, agreements entered into in connection with the incurrence of
Indebtedness permitted by and in accordance with Section 9.02(g).

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not, and will not permit any Subsidiary to, allow gas imbalances, take-or-pay or
other prepayments with respect to the Oil and Gas Properties of the Borrower or
any Subsidiary that would require the Borrower or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor with a value in excess of $2,500,000 in the aggregate.

Section 9.18 Hedging Agreements.

(a) The Borrower will not, and will not permit any Subsidiary to, enter into or
permit to exist any Hedging Agreements with any Person other than:

(i) Hedging Agreements in respect of commodities (A) with an Approved
Counterparty, (B) the terms of which do not exceed four (4) years, (C) the
notional volumes for which (other than for Hedging Agreements providing for
floors), when aggregated with all other commodity Hedging Agreements then in
effect (other than Hedging Agreements providing for floors) do not exceed on a
monthly basis (determined, in the case of contracts that are not settled on a
monthly basis, by a monthly proration acceptable to the Administrative Agent),
(1) for the months of January through July of each year, eighty-five percent
(85%), (2) for the months of August through November of each year, fifty percent
(50%), and (3) for the month of December of each year, seventy-five (75%), in
each case, of the reasonably anticipated projected production from proved,
developed Oil and Gas Properties during such periods, with crude oil and natural
gas to be calculated separately in each case, and (D) providing for floors, the
notional volumes for which (when aggregated with all other Hedging Agreements in
effect that provide for floors) do not exceed on a monthly basis (determined, in
the case of contracts that are not settled on a monthly basis, by a monthly
proration acceptable to the Administrative Agent) 100% of the reasonably
anticipated projected production from Oil and Gas Properties during such
periods, with crude oil and natural gas to be calculated separately in each
case;

(ii) Hedging Agreements in respect of commodities associated with a pending
acquisition of Oil and Gas Properties (each, a “Proposed Acquisition”) upon the
signing of the applicable purchase and sale agreement (A) with an Approved

 

90



--------------------------------------------------------------------------------

Counterparty, (B) the terms of which do not exceed four (4) years, (C) the
notional volumes for which (other than for such Hedging Agreements providing for
floors), when aggregated with all other commodity Hedging Agreements then in
effect that were entered into in connection with such Proposed Acquisition
(other than such Hedging Agreements providing for floors) do not exceed on a
monthly basis (determined, in the case of contracts that are not settled on a
monthly basis, by a monthly proration acceptable to the Administrative Agent),
(1) for the months of January through July of each year, eighty-five percent
(85%), (2) for the months of August through November of each year, fifty percent
(50%), and (3) for the month of December of each year, seventy-five (75%), in
each case, of the reasonably anticipated projected production during such
periods from proved, developed Oil and Gas Properties subject to such Proposed
Acquisition, with crude oil and natural gas to be calculated separately in each
case, and (D) providing for floors, the notional volumes for which (when
aggregated with all other Hedging Agreements in effect that provide for floors
that were entered into in connection with such Proposed Acquisition) do not
exceed on a monthly basis (determined, in the case of contracts that are not
settled on a monthly basis, by a monthly proration acceptable to the
Administrative Agent) 100% of the reasonably anticipated projected production
during such periods from Oil and Gas Properties subject to such Proposed
Acquisition, with crude oil and natural gas to be calculated separately in each
case; provided that (x) if and so long as any such Hedge Agreement is in effect
pursuant to this Section 9.18(a)(ii), the Borrowing Base Utilization Percentage
shall not exceed 90% at any time prior to the closing of such Proposed
Acquisition pursuant to the applicable purchase and sale agreement, (y) upon the
earlier to occur of (1) the fifth (5th) Business Day after the termination of
the applicable purchase and sale agreement and (2) the 60th day after the date
upon which the applicable purchase and sale agreement was entered into, with
such extensions as agreed to by the Administrative Agent in its sole discretion,
all Hedge Agreements associated with the Oil and Gas Properties to be acquired
pursuant thereto will be unwound or otherwise terminated such that Borrower is
in compliance with the restrictions set forth in Section 9.18(a)(i) above, and
(z) the notional volumes for which (when aggregated with all other commodity
Hedge Agreements then in effect pursuant to Section 9.18(a)(i) or in effect
under this Section 9.18(a)(ii) in connection with any other Proposed
Acquisitions) do not exceed (1) 145% of the volume limitations imposed under
Section 9.18(a)(i) above for a period of two (2) years from the date such
Hedging Agreements are executed, with crude oil and natural gas calculated
separately (on a monthly basis) in each case, and (2) 125% of the volume
limitations imposed under Section 9.18(a)(i) above thereafter, with crude oil
and natural gas calculated separately (on a monthly basis) in each case; and

(iii) Hedging Agreements in respect of interest rates with an Approved
Counterparty, as follows: (A) Hedging Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Hedging Agreements of the Borrower and its Subsidiaries then in
effect effectively converting interest rates from fixed to floating) do not
exceed 50% of the then outstanding principal amount of the Borrower’s
Indebtedness for borrowed money which bears interest at a fixed rate and
(B) Hedging Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Hedging
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Indebtedness for borrowed money
which bears interest at a floating rate.

 

91



--------------------------------------------------------------------------------

(b) No Hedging Agreement shall be entered into for speculative purposes.

(c) In no event shall any Hedging Agreement contain any requirement, agreement
or covenant for the Borrower or any Subsidiary to post collateral or margin to
secure their obligations under such Hedging Agreement or to cover market
exposures, except that the Secured Hedging Agreements may require that the
obligations thereunder be secured pursuant to the Security Instruments.

(d) The Borrower will not Unwind any Borrowing Base Hedging Contracts, unless in
connection with therewith, (i) the Borrowing Base shall be reduced or
redetermined in accordance with Section 2.07(e)(i), unless such reduction is not
required pursuant to the first proviso of Section 2.07(e)(i), and (ii) the
Borrower shall, or shall cause its Subsidiaries to, make all mandatory
prepayments required by, and within the time periods set forth in,
Section 3.04(c)(iii) (including after giving effect to any Borrowing Base
reduction pursuant to Section 2.07(e)(i)).

Section 9.19 Sale and Leaseback. The Borrower shall not, and shall not permit
any Subsidiary to, enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any Property, whether now owned or
hereafter acquired, and thereafter rent or lease such Property which it intends
to use for substantially the same purpose or purposes as the Property being sold
or transferred.

Section 9.20 Amendments to Organization Documents, Material Contracts, Fiscal
Year End.

(a) The Borrower shall not, and shall not permit any of its Subsidiaries to,
amend or otherwise modify (or permit to be amended or modified) any of the
Acquisition Documents or Organization Documents in a manner that would be
adverse to the Lenders in any material respect (and provided that the Borrower
promptly furnishes to the Administrative Agent a copy of such amendment,
modification or supplement),

(b) The Borrower shall not, and shall not permit any of its Subsidiaries to,
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively.

Section 9.21 Anti-Terrorism Law; Anti-Money Laundering.

(a) The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) knowingly conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any Person
described in Section 7.26, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any Property or interests in Property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall deliver
to any Lender any certification or other evidence requested from time to time by
such Lender confirming the Borrower’s and the Subsidiaries’ compliance with this
Section 9.21(a)).

 

92



--------------------------------------------------------------------------------

(b) The Borrower shall not, and shall not permit any Subsidiary to cause or
permit any of the funds of the Borrower or any Subsidiary that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Governmental Regulation.

Section 9.22 Embargoed Person. The Borrower shall not, and shall not permit any
Subsidiary to, permit (a) any of the funds or Properties of the Borrower or any
Subsidiary that are used to repay the Loans to constitute Property of, or be
beneficially owned directly or indirectly by, any Person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (i) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Governmental Regulation promulgated thereunder, with the
result that the investment in the Borrower or any Subsidiary (whether directly
or indirectly) is prohibited by a Governmental Regulation, or the Loans would be
in violation of a Governmental Regulation, or (ii) the Executive Order, any
related enabling legislation or any other similar Executive Orders or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Borrower or any Subsidiary, with the result that the
investment in the Borrower or any Subsidiary (whether directly or indirectly) is
prohibited by a Governmental Regulation or the Loans are in violation of a
Governmental Regulation.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) The Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c) Any written representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary of the Borrower in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made.

 

93



--------------------------------------------------------------------------------

(d) The Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(m), Section 8.02,
Section 8.03(a)(i), the proviso in the first sentence of Section 8.13(c),
Section 8.14(a), (c) and (d), Section 8.15, Section 8.17 or ARTICLE IX.

(e) Any Loan Party or any Subsidiary of the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after the earlier to occur of (i) notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (ii) a Responsible Officer of the Borrower or such
Subsidiary otherwise becoming aware of such default.

(f) (i) Any Loan Party or any Subsidiary of the Borrower shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
or (ii) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Subsidiary to make an offer in
respect thereof; provided that this Section 10.01(f)(ii) shall not apply with
respect to a requirement to Redeem or offer to Redeem Senior Notes in connection
with the sale, transfer or condemnation of any of the Borrower’s or any
Subsidiary’s Properties if such Redemption or offer to Redeem is consummated in
accordance with Section 9.04(b)(i).

(g) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary thereof or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary thereof or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered.

(h) The Borrower or any Subsidiary thereof shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or

 

94



--------------------------------------------------------------------------------

any subsidiary thereof or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or any
stockholder, member or partner of the Borrower shall make any request or take
any action for the purpose of calling a meeting of the stockholders of the
Borrower to consider a resolution to dissolve and wind-up the Borrower’s
affairs.

(i) The Borrower or any Subsidiary thereof shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.

(j) (i) One or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 or (ii) any one or more non-monetary judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered against the Borrower or Subsidiary
thereof or any combination thereof and the same shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
or judgment creditors to attach or levy upon any assets of the Borrower or any
Subsidiary thereof to enforce any such judgment.

(k) The Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against any
Loan Party party thereto or shall be repudiated by any of them, or cease to
create a valid and perfected Lien of the priority required thereby on any of the
Collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement, or a Loan Party shall so state in writing.

(l) The Borrower or any Subsidiary or their Properties shall be the subject of
any claim, demand, proceeding, inquiry or investigation pertaining to (i) any
Release by the Borrower, any Subsidiary or any other Person of any Hazardous
Materials or (ii) any violation by the Borrower or any Subsidiary of any
Environmental Law, that, in the case of any event described in clause (i) or
(ii), individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(m) A Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Aggregate Maximum Credit Amounts, and thereupon the Aggregate
Maximum Credit Amounts and Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and the

 

95



--------------------------------------------------------------------------------

Guarantors accrued hereunder and under the Loan Documents (including, without
limitation, the payment of cash collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), the Aggregate Maximum
Credit Amounts shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of (A) principal outstanding on the Loans,
(B) Secured Obligations referred to in clause (b) of the definition of Secured
Obligations owing to a Secured Hedging Agreement Counterparty, and (C) Secured
Obligations referred to in clause (c) of the definition of Secured Obligations
owing to a Secured Treasury Management Counterparty;

(v) fifth, pro rata to any other Secured Obligations;

(vi) sixth, to serve as cash collateral to be held by the Administrative Agent
to secure the LC Exposure; and

(vii) seventh, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

 

96



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall have no duties or obligations except those expressly set forth in
the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall have no duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower, any other
Loan Party or any of their Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of any Loan Party, any Subsidiary or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the

 

97



--------------------------------------------------------------------------------

Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
the Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither any Co-Syndication Agent nor any Co-Documentation Agent
shall have any obligation to perform any act in respect thereof. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Banks hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

 

98



--------------------------------------------------------------------------------

Section 11.05 Sub-agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Banks and the Borrower, and the Administrative Agent
may be removed at any time with or without cause by the Majority Lenders. Upon
any such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation or removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent, any Issuing Bank or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. The Agents shall
not be required to keep themselves informed as to the performance or observance
by the Borrower or any of its Subsidiaries of this Agreement, the Loan Documents
or any other document referred to or provided for herein or to inspect the

 

99



--------------------------------------------------------------------------------

Properties or books of the Borrower or its Subsidiaries. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, neither any Agent nor the
Arranger shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of such Agent or Arranger or any of its Affiliates. In this regard,
each Lender acknowledges that Latham & Watkins LLP is acting in this transaction
as special counsel to the Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party or any Subsidiary of the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

100



--------------------------------------------------------------------------------

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents. Each Lender and each Issuing Bank hereby authorizes
the Administrative Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.11 The Arranger, the Co-Syndication Agents and the Co-Documentation
Agents. The Arranger, the Co-Syndication Agents and the Co-Documentation Agents
shall have no duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than its duties, responsibilities and liabilities
in their capacities as Lenders hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

  (i) if to the Borrower, to it at the following:

EPL Oil & Gas, Inc.

919 Milam Street, Suite 1650

Houston, Texas 77002

Attention: T.J. Thom

Phone: 713-425-2777

Fax: 713-425-2739

 

  (ii) if to the Administrative Agent, to it at the following:

Bank of Montreal

700 Louisiana Street, Suite 2100

Houston, Texas 77002-2792

Attention: Kevin Utsey

Phone: 713-223-4007

Fax: 713-546-9720

LIBOR Office:

Bank of Montreal

115 S. LaSalle – 17th Floor West

Chicago, IL 60603

Attention: Janet Pelegrino, BMO Agency Services

Phone: 312-461-3458

Fax: 312-461-6368

 

101



--------------------------------------------------------------------------------

  (iii) if to Bank of Montreal, as an Issuing Bank, to it at the following:

Bank of Montreal

115 S. LaSalle – 17th Floor West

Chicago, IL 60603

Attention: Janet Pelegrino, BMO Agency Services

Phone: 312-461-3458

Fax: 312-461-6368

(iv) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

(v) if to any Subsidiary, to it at its address set forth in Schedule 1 to the
Guaranty and Collateral Agreement.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments (a) . No failure on the part of the
Administrative Agent, any Issuing Bank or any Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

102



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall, subject
to the provisions of Section 4.03(c)(ii), (i) increase the Commitment or the
Maximum Credit Amount of any Lender without the written consent of such Lender,
(ii) increase the Borrowing Base without the written consent of each Lender,
decrease or maintain the Borrowing Base without the consent of the Required
Lenders, or modify in any manner Section 2.07 (other than Section 2.07(e))
without the consent of each Lender, (iii) reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon (other than a
reduction in, or waiver of, the default rate of interest, which shall require
the written consent of the Required Lenders), or reduce any fees payable
hereunder, or reduce any other Secured Obligations hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment (but not prepayment) of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or any other Secured Obligations hereunder or under any
other Loan Document, or reduce the amount of, waive or excuse any such payment
(other than a reduction in, or waiver of, the default rate of interest, which
shall require the written consent of the Required Lenders), or postpone or
extend the Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vi) waive or amend Section 8.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary” or
“Subsidiary”, without the written consent of each Lender, (vii) release any
Guarantor (except as set forth in the Guaranty and Collateral Agreement),
release all or a substantial portion of the Collateral (other than as provided
in Section 11.10), or reduce the percentage set forth in Section 8.14(a) to less
than 80%, without the written consent of each Lender, or (viii) change any of
the provisions of this Section 12.02(b) or the definition of “Required Lenders”
or “Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any other Agent or any
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, such other Agent or such Issuing
Bank, as the case may be. Notwithstanding the foregoing, any supplement to
Schedule 7.14 shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and invoiced out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental invasive and noninvasive assessments, audits and
surveys and appraisals, in connection with the syndication of the credit
facilities provided for

 

103



--------------------------------------------------------------------------------

herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, other Taxes,
assessments and other similar charges incurred by any Agent in connection with
any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, and (iv) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, EACH ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF ANY LOAN
PARTY OR ANY SUBSIDIARY OF THE BORROWER TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER

 

104



--------------------------------------------------------------------------------

IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) THE OPERATIONS OF THE BUSINESS OF THE LOAN PARTIES AND THE SUBSIDIARIES OF
THE BORROWER BY SUCH LOAN PARTIES AND SUBSIDIARIES, (vi) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (vii) THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL, OR
TREATMENT OF, OR ALLEGED PRESENCE OR RELEASE OF, HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (viii) THE BREACH OR NON-COMPLIANCE BY ANY LOAN PARTY
OR ANY SUBSIDIARY OF THE BORROWER WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, (ix) ANY HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (x) ANY CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A LOAN PARTY OR A
SUBSIDIARY OR ANY THIRD PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or any Issuing Bank under Section 12.03(a) or
(b), but without affecting such payment obligations of the Borrower, each Lender
severally agrees to pay to such Agent, the Arranger or such Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent, Arranger or Issuing Bank in its capacity as
such.

(d) All amounts due under this Section 12.03 shall be payable upon written
demand therefor.

Section 12.04 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the

 

105



--------------------------------------------------------------------------------

Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Maximum
Credit Amount and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (1) at any time, to a Lender, an Affiliate of a Lender, or an
Approved Fund, or (2) if an Event of Default has occurred and is continuing, to
any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Maximum Credit Amount, the amount of the Maximum Credit Amount of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, and the Maximum Credit
Amount or Loans of any assigning Lender remaining a party hereto after giving
effect to the assignment shall be at least $5,000,000 unless, in each case, each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

106



--------------------------------------------------------------------------------

(E) in the case of an assignment to a CLO, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement, provided that the Assignment and Assumption between such Lender
and such CLO may provide that such Lender will not, without the consent of such
CLO, agree to any amendment, modification or waiver described in the first
proviso to Section 12.02 that affects such CLO.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States of America a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
for all purposes of this Agreement, notwithstanding notice or anything in any
Loan Document to the contrary. The Register shall be available for inspection by
the Borrower, the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. In connection with any changes to the
Register, if necessary, the Administrative Agent will reflect the revisions on
Annex I and forward a copy of such revised Annex I to the Borrower, each Issuing
Bank and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless and until it has been recorded in the Register as
provided in this Section 12.04(b).

 

107



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Maximum
Credit Amount and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02(b) that affects such Participant. In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03.
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e) as though it were a Lender.

(iii) A Participant shall be subject to the provisions of Section 5.04 as if it
were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

 

108



--------------------------------------------------------------------------------

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid (other than contingent indemnification obligations for which no claim has
been made) or any Letter of Credit (other than those that have been fully cash
collateralized or with respect to which a backstop letter of credit has been
provided to the applicable Issuing Bank, in each case, on customary terms
reasonably acceptable to each applicable Issuing Bank) is outstanding and so
long as the Aggregate Maximum Credit Amounts have not expired or terminated. The
provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
ARTICLE XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Maximum Credit Amounts or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

(b) To the extent that any payments on the Secured Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

109



--------------------------------------------------------------------------------

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitation, obligations under Hedging Agreements) at any time owing by
such Lender or Affiliate to or for the credit or the account of the Borrower or
any Subsidiary against any of and all the obligations of the Borrower or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF

 

110



--------------------------------------------------------------------------------

FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN Section 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
Section 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH COPIES ARE DEPOSITED IN THE MAIL. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS Section 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan

 

111



--------------------------------------------------------------------------------

Document, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Hedging Agreement relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section 12.11, “Information” means all
information received from any Loan Party or Subsidiary relating to the Loan
Parties, the Subsidiaries, and their businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by any Loan Party or Subsidiary;
provided that, in the case of information received from any Loan Party or a
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Secured Obligations, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower); and (ii) in the event that the maturity of the
Loans is accelerated by reason of an election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower). All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated

 

112



--------------------------------------------------------------------------------

term of the Loans until payment in full so that the rate or amount of interest
on account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law. If at any time and from time to time (a) the amount of
interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 12.12 and (b) in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Hedging Agreements; Treasury Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Secured Obligations shall
also extend to and be available to Secured Hedging Agreement Counterparties and
Secured Treasury Management Counterparties on a pro rata basis (subject to the
priorities set forth in Section 10.02(c)) in respect of any obligations of the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) which
arise under any such Secured Hedging Agreement or Secured Treasury Management
Agreement. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such

 

113



--------------------------------------------------------------------------------

Secured Hedging Agreements or Secured Treasury Management Agreements. Each
Lender, on behalf of itself and its Affiliates who are Secured Hedging Agreement
Counterparties, and each Secured Hedging Agreement Counterparty, by accepting
the benefits of the Collateral, hereby agrees that the Loan Parties may grant
security interests, covering all rights of the Obligors in Hedging Agreements
with any Lender or Secured Hedging Agreement Counterparty, to the Administrative
Agent under the Security Instruments to secure the Secured Obligations,
notwithstanding any restriction on such security interests under any Hedging
Agreement.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Banks
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialmen) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any Issuing Bank
or any Lender for any reason whatsoever. There are no third party beneficiaries.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and its Subsidiaries, which information includes the name and address of the
Borrower and its Subsidiaries other information that will allow such Lender to
identify the Borrower and its Subsidiaries in accordance with the USA Patriot
Act.

Section 12.17 Releases. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Loan Party in a transaction permitted by this
Agreement, then the Administrative Agent, at the request and sole expense of
such Loan Party, shall promptly (but in any event within ten (10) Business Days
of receipt by the Administrative Agent of a written notice from a Loan Party
with respect to such disposition) execute and deliver to such Loan Party all
releases or other documents reasonably necessary or desirable for the release of
the Liens created by the Secured Instruments on such Collateral.

Section 12.18 No Fiduciary Duty. Each Lender and its respective Affiliates
(collectively, solely for purposes of this Section 12.18, the “Lenders”) may
have economic interests that conflict with those of the Loan Parties. Each Loan
Party agrees that nothing in any Loan Document, any Secured Hedging Agreement or
any Secured Treasury Management Agreement will be deemed to create an advisory,
fiduciary or agency relationship between the Lenders and the Loan Parties, their
partners or their Affiliates. Each Loan Party acknowledges and agrees that
(a) the transactions with the Lenders contemplated by the Loan Documents, the
Secured Hedging Agreements and the Secured Treasury Management Agreements are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the applicable Loan Parties, on the other, (b) in connection therewith and with
the process leading to such transactions each Lender is acting solely as a
principal and not the agent or fiduciary of any Loan Party, or of any Loan
Party’s management, partners, creditors or other Affiliates, (c) no Lender has
assumed a fiduciary responsibility in favor of any Loan Party with respect to
the transactions with Lenders contemplated by the Loan Documents, any Secured
Hedging Agreement or any Secured Treasury Management Agreement or the process
leading thereto (irrespective of whether any Lender or any of its Affiliates has
advised or is currently advising any Loan Party

 

114



--------------------------------------------------------------------------------

on other matters) and (d) such Person has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each Loan Party further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender owes a fiduciary duty
to such Person in connection with the Loan Documents, any Secured Hedging
Agreement or any Secured Treasury Management Agreement or the process leading
thereto.

Section 12.19 Amendment and Restatement.

(a) On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Borrower,
the Administrative Agent and the Lenders agree that (i) the incurrence by the
Borrower of “Indebtedness” under and as defined in the Existing Credit Agreement
(whether or not such “Indebtedness” is contingent as of the Effective Date)
shall continue to exist under and be evidenced by this Agreement and the other
Loan Documents, (ii) the Borrower shall pay any breakage costs incurred on the
Effective Date under Section 5.02 of the Existing Credit Agreement, (iii) the
Existing Credit Agreement shall continue to evidence the representations and
warranties made by the Borrower prior to the Effective Date, (iv) except as
expressly stated herein or amended, the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Secured Obligations, (v) the Existing Credit Agreement shall continue to
evidence any action or omission performed or required to be performed pursuant
to the Existing Credit Agreement prior to the Effective Date (including any
failure, prior to the Effective Date, to comply with the covenants contained in
the Existing Credit Agreement), and (vi) the Existing Letters of Credit shall be
deemed to be issued under this Agreement. The amendments and restatements set
forth herein shall not cure any breach thereof or any “Default” or “Event of
Default” under and as defined in the Existing Credit Agreement existing prior to
the Effective Date. This Agreement is not in any way intended to constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any portion of such obligations and
liabilities.

(b) The terms and conditions of this Agreement and the Administrative Agent’s,
the Lenders’ and the Issuing Banks’ rights and remedies under this Agreement and
the other Loan Documents shall apply to all of the Indebtedness incurred under
the Existing Credit Agreement and the Letters of Credit issued thereunder.

(c) On and after the Effective Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby (as it may be further
amended, modified or restated), (ii) all references to any section (or
subsection) of the Existing Credit Agreement or in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Effective Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby (as it may be further amended, modified or
restated).

 

115



--------------------------------------------------------------------------------

(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.

[SIGNATURES BEGIN NEXT PAGE]

 

116



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

    EPL OIL & GAS, INC.     By:   /s/ David P. Cedro     Name:   David P. Cedro
    Title:   Senior Vice President, Chief Accounting Officer, Treasurer and
Corporate Secretary

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

and LENDER:

    BANK OF MONTREAL     By:  

/s/ Kevin Utsey

    Name:   Kevin Utsey     Title:   Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT

     

and LENDER:

          CAPITAL ONE, NATIONAL ASSOCIATION     By:   /s/ Matthew L. Molero    
Name:   Matthew L. Molero     Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT

     

and LENDER:

          NATIXIS     By:   /s/ Daniel Payer     Name:   Daniel Payer     Title:
  Managing Director     By:   /s/ Timothy L. Polvado     Name:   Timothy L.
Polvado     Title:   Senior Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT

     

and LENDER:

          REGIONS BANK     By:   /s/ William A. Philipp     Name:   William A.
Philipp     Title:   Senior Vice President

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT

     

and LENDER:

          THE BANK OF NOVA SCOTIA     By:   /s/ Terry Donovan     Name:   Terry
Donovan     Title:   Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT

     

and LENDER:

          KEYBANK NATIONAL ASSOCIATION     By:   /s/ Chulley Bogle     Name:  
Chulley Bogle     Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH     By:   /s/ Doreen Barr     Name:
  Doreen Barr     Title:   Director     By:   /s/ Michael D. Spaight     Name:  
Michael D. Spaight     Title:   Associate

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

        IBERIABANK     By:   /s/ Cameron D. Jones     Name:   Cameron D. Jones  
  Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

        WHITNEY BANK     By:   /s/ Liana Tchernysheva     Name:   Liana
Tchernysheva     Title:   Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:

        ING CAPITAL LLC     By:   /s/ Charles Hall     Name:   Charles Hall    
Title:   Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable Percentage     Maximum Credit
Amount  

Bank of Montreal

     11.764705882352900 %    $ 88,235,294.12   

Capital One, National Association

     11.411764705882400 %    $ 85,588,235.29   

Natixis

     11.411764705882400 %    $ 85,588,235.29   

Regions Bank

     11.411764705882400 %    $ 85,588,235.29   

The Bank of Nova Scotia

     11.411764705882400 %    $ 85,588,235.29   

KeyBank National Association

     11.411764705882400 %    $ 85,588,235.29   

Credit Suisse AG, Cayman Islands Branch

     11.176470588235300 %    $ 83,823,529.41   

IberiaBank

     7.058823529411760 %    $ 52,941,176.47   

Whitney Bank

     7.058823529411760 %    $ 52,941,176.47   

ING Capital LLC

     5.882352941176470 %    $ 44,117,647.06   

TOTAL

     100.000000000000000 %    $ 750,000,000.00   

 

Annex I to Amended and Restated Credit Agreement